Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 1 of 99 PageID: 1
                                                                   Page |1


Harold P. Mintz, Esq.
100 Old Palisade Road
Plaza Level - 14
Fort Lee, NJ 07024
Tel: 201-944-7500
Fax: 201-944-7525
Cell: 917-215-9232
hmintz@goldeneye.net



      United States District Court – District of New Jersey
          Martin Luther King Building & U.S. Courthouse
                    50 Walnut Street Room 4015
                     Newark, New Jersey 07101



                                )     Case No.:
                                )
                                )     COMPLAINT FOR DAMAGES AND
KANGAPODA CORPORATION; and      )     INJUNCTIVE AND DECLARATORY
HAROLD P. MINTZ, individually   )     RELIEF AND DEMAND FOR JURY
and as Founder and President,   )     TRIAL; SUMMONS
                                )
          Plaintiffs,           )     1. Tortious Interference with
                                )        Contractual Relations
     vs.                        )     2. Conspiracy
                                )     3. Intentional Infliction of
FACEBOOK, INC.; and MARK E.     )        Emotional Distress /
ZUCKERBERBERG, individually and )        Negligent Infliction of
as Founder and CEO,             )        Emotional Distress
                                )     4. Antitrust
          Defendants.           )     5. Punitive Damages
                                )     6. Proximate Causation
                                )        Opportunity Loss
                                )     7. Attorney’s Fees
                                )     8. Declaratory and Injunctive
                                )        Relief




                                COMPLAINT

     Comes now Plaintiffs, KANGAPODA CORPORATION and HAROLD P.

MINTZ to allege against the Defendants as follows:
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 2 of 99 PageID: 2
                                                                      Page |2


                         INTRODUCTORY ALLEGATIONS

This action is brought against Defendants for damages as well as

declaratory and injunctive relief for tortious interference with

contractual      relations,      conspiracy,        intentional/negligent

infliction of emotional distress, antitrust, punitive damages,

proximate causation opportunity loss, and attorney’s fees, for the

malicious,     unconscionable,       retaliatory,    and     conspiratorial

destruction of Kangapoda’s property and successful social media

program.




                         PARTIES AND JURISDICTION



     1.    Plaintiff Kangapoda is a Corporation organized under the

laws of the State of New Jersey with an address of 100 Old Palisade

Road Plaza Level-14, Fort Lee, New Jersey 07024. Plaintiff Harold

Mintz is an individual with an address of Fort Lee, New Jersey.

     2.    Defendant Facebook is a Corporation organized under the

laws of the State of California with an address of 1 Hacker Way,

Menlo Park, CA 94025. Defendant Zuckerberg is an individual with

an address of Palo Alto, California.

     3.      The District Court has jurisdiction over all counts of

this complaint pursuant to 28 U.S.C. §1332 because the amount in

controversy    exceeds   the   sum   of   seventy-five     thousand   dollars
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 3 of 99 PageID: 3
                                                                   Page |3


($75,000), exclusive of interest and costs, and there exists

diversity of citizenship in that Plaintiffs and Defendants are

citizens of different states.

      4.     Venue is proper in this district, pursuant to 28 U.S.C.

§1391, because part of the events or omissions giving rise to the

instant      claims   occurred   within   this   district    and   because

Plaintiffs are located in this District.

      5.     Plaintiff KANGAPODA CORPORATION (“Kangapoda”, or “the

Company”) is and at all times herein relevant was a registered

corporation that, among other things, was formed for the production

and   sale    of   ergonomically   superior   bed   top   coverings   that

incorporate a patented foot canopy built into the top coverings so

that an individual has room for his or her feet when lying on his

or her back under the tucked in covers watching TV, reading,

texting, resting, or sleeping.

      6.     Plaintiff HAROLD P. MINTZ (“Mr. Mintz”, “the Company’s

Founder” or “the Company’s President”) is and at all times herein

relevant was the New Jersey entrepreneur who determined room for

the feet under the covers is vital. As is true with most early

entrepreneurial concerns, the Company’s Founder and the Company

are inextricable. Accordingly, at all times herein, the Company

and the Company’s Founder will collectively be referred to as

“Plaintiff” in this complaint.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 4 of 99 PageID: 4
                                                                        Page |4


     7.      Defendant FACEBOOK, INC. (“Facebook”) is and at all

times herein relevant is a registered corporation that, among other

things,     is   the   world’s     most   significant    social    networking

communication     service.    Defendant     Facebook     does   its    internet

business nationwide and globally.

     8.      Defendant MARK E. ZUCKERBERG (“Mr. Zuckerberg”} is and

at all times herein relevant was the Founder and Chief Executive

Officer of Defendant Facebook. Defendant Mr. Zuckerberg controls

Defendant with an iron fist. Defendant Mr. Zuckerberg has direct

knowledge of this matter and either directly ordered and oversaw

much of the tortious activities and / or ratified and acquiesced

in the unconscionable actions of other of Defendant’s personnel.

Accordingly, at all times herein, Defendant Facebook and Defendant

Mr. Zuckerberg will collectively be referred to as “Defendant” in

this complaint.



                          FIRST CLAIM FOR RELIEF

           (Tortious Interference with Contractual Relations)



     9.      Plaintiff    hereby     re-alleges    and     incorporates      by

reference each and every allegation set forth at paragraphs 1

through 8, above, as though fully set forth herein.

     10.     Plaintiff   is   an    entrepreneurial      company      that   has

designed and patented ergonomic top sheets and blankets which
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 5 of 99 PageID: 5
                                                                   Page |5


incorporate a built-in foot canopy, so the feet have room to lie

comfortably under the covers.      The ergonomic canopy lies flat like

a bed scarf when not in use and expands and drapes the feet rather

than pressing against them when you lie under the covers on your

back.

     11.      This is in stark contrast to the uncomfortable status

quo where a plain flat top sheet and blanket make no accommodation

whatsoever for the feet. And, as we all know, the feet naturally

rest at a near right angle and having your toes pressed against a

taut flat top sheet (and blanket) is irritating. This is the reason

so many people either untuck the plain flat top sheet each night

or have ceased using one altogether.

        12.   Foot comfort under the tucked in covers is more important

than ever before because people use the bed far differently today

than they once did. Approximately 90% of people have a TV in the

bedroom; and, according to a National Sleep Foundation poll, at

least 60% of Americans watch TV right before falling asleep.

Further, most everyone has a smart phone. When you are in bed,

watching TV, using your smart phone, or reading, you are likely

reclined on your back in a typical ‘viewing’ position with your

head and shoulders supported by pillows and your feet naturally

maintaining     a right angle with the toes pointing toward the

ceiling.

        13.   In a viewing position, the toes are forced directly
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 6 of 99 PageID: 6
                                                                     Page |6


against    the   plain   flat   top   sheet   in   the   tightest   and   most

unyielding location — where the sheet is tucked in (around a big

heavy mattress) at the foot of the bed. The tightness of the

tucked-in plain flat top sheet affects almost every person every

single night. Whether they cope with the discomfort by turning

their feet outward or by pointing their toes in order to maintain

a neat tucked-in bed, or they untuck the covers altogether so their

feet can lie comfortably, the discomfort of a taut flat top sheet

remains a constant issue. The fitted bottom sheet was initially

regarded as an indulgence. Its clear superiority saw it become a

standard.

     14.    While the flat sheet’s pressure is annoying to many, for

those with arthritis, diabetic neuropathy, foot, toe, and lower

leg injuries where the foot must be maintained at a right angle to

heal, those susceptible to calf cramps, and back-sleepers and back-

nappers, this downward pressure is often intolerable. Kangapoda is

so much more comfortable that once you have experienced room for

your feet, you will never want to be under the covers without

having such room.

     15.    Plaintiff has carefully case-studied companies such as

Spanx, The Snuggie, and MyPillow, as it projects it has this type

of broad-based potential. MyPillow sells over $300M/year of ground

up Styrofoam pillows. MyPillow went from revenue of $1M to over

$200M within 2 years because they developed traction. Spanx started
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 7 of 99 PageID: 7
                                                                   Page |7


with pantyhose with the feet cut off so one can wear them with

sandals and benefit from their shaping qualities. From that humble

Spanx became a leader in shaping garments doing $400M+/year. The

Snuggie – essentially a backwards fleece bathrobe - became a pop

culture phenomenon. Traction is what is so important. Getting

going.

     16.   We spend a third of our lives in bed. The pandemic and

sequester has reinforced how essential TV time from bed is.

Plaintiff felt social media/Facebook was a strong and pragmatic

way to start spreading the Kangapoda word since comfort in bed is

of daily importance to everyone and that syncs well with social

media’s daily grassroots reach and appeal.

     17.   A grassroots social media effort also made sense as the

KANGAPODA brand name is catchy, distinctive, descriptive, and fun.

It is memorable, friendly, and pleasing to the ear. The prefix

Kanga- is from the famous marsupial and -Poda is from the Latin

‘those with feet’. So, Kangapoda sheets and blankets incorporate

a patented pouch (ergonomic canopy) for the feet. Plaintiff’s

social media strategy, at its most basic, is to get the Kangapoda

brand name and ergonomic message out there.

     18.   People are spending more and more time on Defendant

Facebook’s site. In fact, mobile data users spend approximately

75% of their browsing time on Defendant Facebook. People can find

a business web site online, and they can also find its Facebook
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 8 of 99 PageID: 8
                                                                   Page |8


page. Business web sites now allow you to sign in using their

Facebook connect option, just further adding to the level of

involvement Facebook has with so many people.

     19.   Defendant Facebook     so   dominates and controls social

media (and Defendant Facebook owns Instagram and WhatsApp too), it

is a social media monopoly. If a business intends to be serious,

it must get serious with Defendant Facebook.

     20.   Defendant Facebook has taken on such importance that a

lack of presence or following reflects negatively upon a company.

The effective deployment of social media marketing to build social

media traction to reach and interact with your customers and other

stakeholders has become so compelling for businesses that many

leading universities now offer curriculums and degrees in the

discipline.

     21.   What all businesses utilizing Facebook seek and hope for

is that a steady, creative, incremental, social media drumbeat can

prime the pump so that, when quality content and good karma align,

a message can ‘go viral’ and become popular amazingly fast amongst

a large group of people by circulating quickly from person to

person over the internet. However, pending that explosive event,

steadily building your community of interested Followers (“Fans”

or “Followers”) and keeping them engaged is vital.

     22.   What has emerged, as a social media scorecard, is the

concept and number of ‘LIKES’ that participants on social media
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 9 of 99 PageID: 9
                                                                        Page |9


have. Every participant on social media is both attracted to and

driven by the nuber of Likes that content receives. The more Likes

the   better.   It   is   human   nature   -   not    solely   good   business.

Everyone likes to be liked. The more Likes, the more excitement.

      23.    New Likes show positive momentum and constitute social

validation of a page or site; and new Likes keeps things fresh.

The number of Likes serves as something of a benchmark to the

outside world signaling a critical mass and helping outsiders make

the visceral decision that if so many others Like something I can

(and perhaps should) Like it too. Likes also demonstrate traction

– a vital business point of indicia.

      24.    Having a high number of Likes has such significant

ramifications that an industry has emerged where companies offer

pay by the pound services to in effect manufacture Likes for

customers. Pay more and we will get you more Likes. They even have

pricing     tables   depending    upon   how   many    Likes   you    desire   to

purchase.

      25.    Defendant Facebook has reshaped itself to be a pay to

play social media site. Defendant Facebook continuously prompts

its customers to boost posts/ads. In fact, this is what Defendant

Facebook states in its web site: “Boosted posts appear higher in

News Feed and on Instagram, so there's a better chance your

audience will see them.”            Defendant makes       a fortune getting

companies to boost ads to hopefully generate more Likes and more
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 10 of 99 PageID: 10
                                                                       P a g e | 10


interest. Boosting is vital to being successful on Defendant

Facebook.

      26.   On or about August 2020, Defendant, seeking to increase

the   profile   and   presige   of   the   boost,    created    “‘Boost      With

Facebook’ Connect Support Grow Apply to join the Leaders Network”.

      27.   Procedurally,    when    you   boost    an   ad,   you   must:    (i)

determine / set your target audience (e.g., states, cities, male,

female, age, etc.); (ii) allocate your budget based on how many

people you want to reach; and (iii) decide how long you would like

your boost to run. If ads are performing well, one may continue to

add money to extend running the ad and its reach although the

target audience parameters are locked in place.

      28.   By way of example, Plaintiff ran two nearly identical

ads one with a small boost of $20 on May 5, 2016 and the other

without any boost on June 18, 2016. The one with the small boost

reached 7,873 people and received 947 Likes, 11 shares, and 11

coments. The un-boosted ad – which Plaintiff feels was the superior

ad – reached only 245 people with 25 Likes and 1 comment. Boosting

is indeed a powerful tool.

      29.   Vast numbers of people are logged into their Facebook

accounts every day. In fact, they often are on their Facebook

accounts multiple times each day. In contrast, people do not log

into specific vendors’ web sites every day. With the go viral

possibility of social media, Facebook can be even more important
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 11 of 99 PageID: 11
                                                                   P a g e | 11


than the official web site.

      30.   Booosting is a critical component of a company’s social

media strategy.      Ergo, anything Defendant       can do and     does to

manipulate or sabotage the fair and proper functioning of the paid

for boost function in any manner, shape, or form is deleterious

and tortious.

      31.   A    clever, fun, whimsical, and sophisticated,          social

media campaign can keep the comfortable feet under the covers

message on Followers’ minds; and they can look forward to their

daily dose of foot comfort under the covers fun. Consider how we

look forward to our daily (often many times a day) doses of Geico,

Liberty Mutual, State Farm, Progressive, Aflac, and AllState.

      31.   Plaintiff felt that a strong presence on Facebook was

vital. Moreover, it was a cool, current, grassroots way to lay the

foundation for other initiatives. Plaintiff determined to develop

a competence in social media and devoted itself toward this goal.

      32.   Incrementally,       Plaintiff     began     to    strategize,

experiment, and progress down the social media learning curve to

design and refine its social media campaign. Plaintiff concluded,

after carefully studying all kinds of advertising, that social

media and       Defendant   Facebook   was a different thing from the

corporate e-commerce web site with different goals and objectives.

      33.   In this era of hyper-quick attention spans and immediate
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 12 of 99 PageID: 12
                                                                   P a g e | 12


gratification, why would people be interested in something in the

first instance let alone come back? The ‘hook’ has always been

important. Today, more so than ever.

      34.   Plaintiff conjectured that its social media campaign

must not be a one-shot thing. Rather, it must be a steady drumbeat

— an ongoing affair. Plaintiff began doing 2 posts a day – the

first at 5AM and the second at 5PM. Plaintiff wanted the posts to

jibe with the seasons, the holidays, current affairs, music,

sports, television, gossip, animals, nature, deaths, achievements,

red, white, and blue, etc.

      35.   Plaintiff designed a social media strategy that would be

fun, memorable, whimsical, topical, current, innovative, relevant,

and thought-provoking. Plaintiff worked diligently not only at

identifying interesting pictures but also at finding the proper

story in the picture — and then telling that story in the ad copy

and adjoining captions and comments. Plaintiff had a four-person

team focused on the design, structuring, and implementation of the

contests.

      36.   Plaintiff carefully examined and studied magazine covers

from a host of major publications including Vogue, Women’s Health,

Cosmopolitan, GQ, FHM, Allure, W, Esquire, Most Fitness, Maxim,

Rolling Stone, Shape, Entertainment Weekly, Lui, Flare, Harper’s

Bazaar, Glamour, V, Elle, Entertainment Weekly, New York, Sports

Illustrated, Ocean Drive, Paper, Self, Advertising Age, Vaity
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 13 of 99 PageID: 13
                                                                   P a g e | 13


Fair, Marie Claire, Then National Enquirer, Star, People Magazine,

and ESPN The Magazine among many others for insights and guidance

regarding what people are interested in.

      37.    Plaintiff also carefully studied the content at the New

York Post’s Page 6, The Daily News’ gossip section, The National

Enquirer, Star Magazine, and People Magazine to see what these

major publications offered their readers to encourage a daily check

in. Plaintiff, of course, also researched what was catching eyes

on the internet.

      38.    Arguably, the cover is even more important than the

content inside, as it grabs the initial attention. But the image

is just the starting point. For an ad to be well-received, there

needs to be a message that works well with the photo. Selecting

the photo; seeing the story in the photo; framing the photo;

telling the story you see in the photo in a cute and memorable

way; selecting the font and colors for the ad copy; determining

whether other effects (e.g., shadows, reflections, etc.) improve

the presentation; positioning the ad copy in relation to the

picture; positioning the logo; altering the color of the logo to

better match and/or stand out; and many other details contribute

to an ad’s overall effectiveness.

      39.    Selecting photos is not easy. It is art. It is a feel.

It is visceral. What photo is going to not only capture attention

but   also    reinforce    the   product    message   involves    being      a
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 14 of 99 PageID: 14
                                                                    P a g e | 14


storyteller.    There     are   so   many photos that are examined and

ultimately disgarded.

      40.   Plaintiff’s clever, researched, captions also reflect a

commitment to excellence. Writing quality captions is a time-

consuming,     detailed     undertaking,    particularly    to   do    in     a

thoughtful     and    classy     way.    Plaintiff   incorporated       smart

discussions regarding physiology of the feet, medical conditions,

obituaries, TV programming, movies, concerts, sports, healthcare,

holidays, etc. with each of the ads. While the effort is great,

Plaintiff feels the reward is commensurate. It is a form of

competitive differentiation and critical value add. The captions

are integral to tying the entire ad together. To give an idea of

the difficulty of writing captions, no less a social media expert

than Kim Kardashian has said the most difficult thing for her is

coming up with good captions.

      41.    Designing and composing the ad is a major undertaking,

but it is just the start. The ad must then be uploaded and

scheduled. If it is going to be boosted, the parameters of the

boost must be determined as well as how much money is being

allocated to the boost. If you desire integration with the web

site and Instagram, this too must be set up. After all of this,

the ad must be followed up and reacted to. Those who respond to an

ad with comments must be responded to. Newcomers who show their

approval by Liking posts must be invited to Like the page. If an
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 15 of 99 PageID: 15
                                                                      P a g e | 15


ad is popular, one needs to assess whether to add more money to

the boost to expand its reach and better leverage it.

      42.     The result was a fun, compelling, well-thought-out,

well-balanced, stylized, and well-integrated ad flow where people

enjoyed seeing the ads and smiling at the playful and whimsical,

sometimes LOL-connection Plaintiff made between the photo and

having more comfortable feet under the covers.

      43.     During 2015, Plaintiff began to execute on its strategy.

Almost      immediately,   Plaintiff      was   confronted    by   Defendant’s

arbitrary, unilateral, and unregulated censorship whereby an ad

was not allowed to be boosted simply because it had an attractive

person. The rejection would come with a boiler plate comment “Your

ad was disapproved because...ads with a sexual undertone are not

allowed.”

      44.     Plaintiff would respond and appeal as per Defendant’s

on-line format and re-quest the ad be properly boosted. Defendant

would generally do nothing and respond with further boilerplate.

It was insulting. It was infuriating. And Plaintiff immediately

recognized      that    there   was     something   fundamentally    improper

occurring.

      45.     Defendant’s bogus censorship was just the start. The

moment      Plaintiff   took    issue    with   Defendant’s    arbitrary     and

capricious actions – yesterday was OK but today is not OK just

because - that were dramatically out of sync with mainstream,
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 16 of 99 PageID: 16
                                                                   P a g e | 16


Defendant would escalate its denials. Immediately, Defendant’s

actions demonstrated that any challenge to its assertions of

unfettered, unilateral authority (essentially, we can do whatever

we want whenever we want) would be punished.

      46.   The array of sneaky and insidious ways that Defendant

can and does manipulate the workings of its platform to punish and

cram down its total authority is appalling and unconscionable. The

sabotage    presented   below    was   non-stop,   virtually   daily     (and

sometimes multiple times each day), mean-spirited, granular, and

devious. Plaintiff has diligently maintained an extensive legal

file so there is accurate, detailed, documentation of Defendant’s

tortious actions over years. The following is but a sampling.

      47.   On February 15, 2015, a boosted ad was performing very

well. It had Reached 6,491 people and received 408 Likes and people

were commenting how much they enjoyed the ad. Defendant killed the

boost midstream. It was already approved.          It was doing well. And,

they killed it.

      48.   On or about July 2015, Plaintiff initiated a James Bond-

themed campaign. Almost immediately, Defendant did not allow an ad

with a photo of the iconic Ursula Andress from the movie Dr. No

holding a conch shell. The ad copy cutely stated: ‘The Plain Old

Flat Top Sheet Has Finally Conched Out’.

      49.   In   addition   to   the   ridiculousness   of   thwarting    the

boosting of the picture and turning Plaintiff’s effort for that
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 17 of 99 PageID: 17
                                                                   P a g e | 17


day   into    garbage,    Plaintiff’s    thoughtful    caption   was    also

completely wasted: ‘Ursula Andress became famous as Honey Ryder,

a shell diver, in the very first Bond movie Dr. No (1962). In what

became an iconic moment in cinematic and fashion history, she rose

out of the Caribbean Sea in a white bikini sporting a large diving

knife on her hip. The scene made Andress the quintessential Bond

girl, and Andress said that she owed her career to that white

bikini. Visit Us: Www.Kangapoda.com’.

      50.    On   or   about   July   2015,   Defendant   used   the    same

boilerplate to not boost Sean Connery doing a handstand in behind-

the-scenes photos taken during the filming of Dr. No. Defendant

refused to boost Barbara Carrera in her red patent leather outfit

and hat as the villain Fatima Blush in 1983’s Never Say Never

Again. Defendant refused to boost Famke Janssen squeezing the wind

out of Bond as Xenia Onatopp in 1995’s Goldeneye. Defendant refused

to boost the gold-plated victim in 1964’s Goldfinger. It was non-

stop harassment.

      51.    Plaintiff cried foul and documented its responses to the

boilerplate rejections. “You’ve got to be kidding. There must be

some mistake. These photos are completely tame. They are from

iconic classics. They are charming.”

      52.    Plaintiff knew this situation was profoundly perverse

and the implications would extend well-beyond Plaintiff. Plaintiff

also realized that Defendant is powerful with a sordid history of
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 18 of 99 PageID: 18
                                                                    P a g e | 18


lying and deceit that the Court must pay cognizance to. Plaintiff

understood that capturing and maintaining clear documentation of

this aberrant and tortious conduct was vital.

      53.   Plaintiff repeatedly informed Defendant its actions were

improper, damage was being incurred, and a legal file was being

maintained based on the advice of counsel. Defendant’s arbitrary

unregulated actions are fundamentally improper. Plaintiff’s ads

were completely in sync with major publications, national TV, and

public newsstands let alone the internet where content is viewed

on personal password-protected devices or desktop computers and on

password protected Facebook. Moreover, Plaintiff only targeted /

boosted ads to adults between the ages of 25 – 65.

      54.   By    arbitrarily,   capriciously,     and    punitively     non-

boosting and, even worse, by systematically un-boosting (suddenly

stopping    the   boost   mid-stream   of)   successful   running    ads    in

retribution, Defendant knowingly and hatefully destroyed these

ads’ efficacy.

      55.   There is a psychology of Likes. Likes engender good

feelings and growth. Likes beget more Likes. When an ad has more

receptivity, it leads to more likes for Plaintiff’s page. By

negating good feelings and sabotaging the proper functioning of

ads, Defendant stunted Plaintiff’s campaigns’ reach, energy, and

success. Defendant knowingly and with malicious intent repeatedly

upset the karma of Likes. Defendant by its actions unilaterally
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 19 of 99 PageID: 19
                                                                         P a g e | 19


and fundamentally undid positive energy and momentum and replaced

them with negativity and stagnation.

      56.   They    did   this   repeatedly    and    Plaintiff       cried    foul

repeatedly. This went on daily.        Day after day.          Week after week.

Month after month. Over years and still continues.

      57.   The     message/interpretation          received     by     fans     is

obstructed, mottled, and negative. Why did yesterday’s ad garner

4,000 Likes, but today’s ad which is superior have only 40 Likes?

The proper answer is because Defendant, in retaliation and mean-

spiritedness, refused to boost it. However, outsiders/Followers

are not privy to whether something has been boosted or not. They

just see that today’s ad had far less acceptance than what occurred

yesterday.

      58.    Defendant repeatedly prevented Plaintiff from performing

at its best. Defendant impaired the value of the campaigns and

damaged the team’s esprit des corps. Defendant knowingly signaled

the fan-base in a negative manner repeatedly and intentionally.

      59.    Most   significantly,     Defendant       destroyed       traction.

Traction is vital to in any business. Time is traction and time is

money. Time erodes on patents. Time erodes energy, finances, and

excitement. And social media traction is a powerful indicator.

Defendant understands the importance of social media traction for

any    business     but    particularly       for     entrepreneurial-driven

businesses.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 20 of 99 PageID: 20
                                                                       P a g e | 20


      60.   By definition, any boost that is stopped and thwarted

begs the questions: why was this ad suddenly stopped?; how could

it have been approved in the first instance if it was improper?;

and how can you possibly be allowed to stop something that has

been approved and is doing well (let alone do something so vile

and disruptive over and over again)?

      61.   Even 1 single bogus stoppage when something is doing

well could change the course of events. To do so continuously is

just flagrant abuse. Who knows which of the ads that were not

properly boosted in the first instance or tortiously stopped mid-

stream would have captured the social media fancy and gone viral?!

      62.   Importantly,    while    this    hateful,      draining,   non-stop

attack was being sustained, the last thing Plaintiff wanted was

problems    with   Defendant.   The    record     will     clearly   show   that

Plaintiff simply wanted to execute. Plaintiff repeatedly beseeched

Defendant to relent. Over and over, please don’t do this. Please

stop harming us. Our stuff is fun and whimsical and beautiful we

work really hard for it to be great. Please stop the sabotaging.

      63.   On or about September 2015, Plaintiff determined to have

a month-long promotion using Halloween as the centerpiece. It began

preparing. Plaintiff carefully researched the history of Halloween

and witches and created a campaign and contest leading up to

Halloween 2015. After the outrageous episodes with the Bond-themed

campaign,    Plaintiff     decided    to    use   almost    entirely   cartoon
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 21 of 99 PageID: 21
                                                                      P a g e | 21


drawings of witches – other than Samantha in Bewitched and a few

others – for the entire campaign.

      64.   Almost    immediately,       Defendant    did   not     boost    ads

responding with its cavalier boilerplate. A cartoon witch flying

right was not OK. However, a similar cartoon witch flying left was

OK.

      65.   Plaintiff had spent a huge amount of time and money

preparing     for     this    campaign.      Plaintiff      wrote     a     very

thoughtful     note   to     Defendant    trying     to   get   Defendant     to

behave. “Witches have been part of our culture for at least 700

years . . . Lady Alice Kyteler, Ireland's earliest known accused

witch, was condemned to death for using sorcery to kill her husband

in 1324 . . . Kyteler escaped, and her maid was burned at the stake

in her stead . . . Among the throngs of this year's trick-or-

treaters, hundreds will be dressed like Miley Cyrus or a minion

from "Despicable Me"...hundreds of thousands will be dressed as a

'witch'...repeatedly, the #1 costume for adults . . . Witches are

so a part of the Halloween holiday. And sexy witches are of course

irresistible and as much a part of the holiday as ghosts and

pumpkins . . . Our audience is 25-65 and this is completely

inconsistent with children. However, children directed programming

offers lots of sex appeal (always has) including: Wonder Woman,

Ariel in The Little Mermaid, Jasmine in Aladdin, Snow White,

Anastasia, Tangled, Meatballs, Megan Fox in Mutant Ninja Turtles
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 22 of 99 PageID: 22
                                                                       P a g e | 22


2, Xena, Futurama, Josie and the Pussycats, Hello Nurse, Francine

Smith from American Dad, Elsa in Frozen, Moana the Hawaiian

Princess, Captain Planet, Even Tinkerbell for heaven’s sake — take

a look at what Tinkerbell wears . . . So we are very apropos for

the    holiday.       Everything   is   clever.   Everything   is   tied    into

Kangapoda . . . Thanks for your attention to this matter.”

       66.        Defendant was unmoved and responded once again with

boilerplate. “Your ad was rejected because the image doesn't follow

our ad policies...”

       67.        But what is more disgraceful (and it would be laughable

were it not so damaging) is the vast preponderance of the images

used         in      Plaintiff’s    Halloween      campaign     were        cute

animations/cartoon drawings, not even photographs. There were also

some pinup girl witches from the 1940s and 1950s and a Bewitched

picture of Samantha and Darrin (Elizabeth Montgomery and Dick York)

from the TV series (1964-1972). Said differently, the whimsical

witch images were timid and playful with a hag or two thrown into

the mix for fun and contrast.

       68.        Yet, time and time again, Defendant did not allow ads to

be boosted. A male witch in silhouette with his side exposed

holding a black cat was not allowed. A cartoon witch on a broom

with the caption “I may be a witch with attitude but I still care

about my warlock’s comfort under the covers” was not allowed. A

two-tone cartoon witch dressed in orange and black was not allowed.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 23 of 99 PageID: 23
                                                                      P a g e | 23


A couple of pin-up girl witches from the 1940s and 1950s were not

allowed.

      69.     It      was   relentless,     ridiculous,      mean-spirited,

enervating, and intentionally injurious. Repeatedly, a post was

allowed and then disallowed when it was doing well. How is that

even possible? Defendant seemed to revel in turning something fun

and positive into a nightmare day after day.

      70.     Moreover, it always caused a troubling and expensive

ripple      effect.    Daily,   Plaintiff   was   thrust   into   a   negative

defensive, wasteful, posture where the social media team was

reeling and scrambling. The daily attacks forced delays, destroyed

excellent work product that would not be seen on a larger scale,

and forced the need to redo and create new content which is

difficult.

      71.     Another profound and damaging aspect was to the social

media team. It was insulting to have your time, effort, thought,

and passion repeatedly flushed down the toilet. It was a form of

bullying. We will do whatever we want to you because we are

stronger than you and we enjoy preying on you.

      72.     In spite of it all, Plaintiff’s Halloween contest was a

hit. Plaintiff’s campaign was so well-accepted and well-liked –

flying (fine . . . a witch pun) in the face of Defandant’s

ostensible reasons for causing so much non-stop grief –                    that

Modern Living with Kathy Ireland, the show hosted by the famous
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 24 of 99 PageID: 24
                                                                            P a g e | 24


supermodel who has become a fabulously successful businesswoman,

contacted Plaintiff to be on the show. Dean Rotbart, an award-

winning Wall Street Journal ‘Heard on the Street’ reporter who has

become an expert on social media and entrepreneurship, was so

impressed with Plaintiff’s social media efforts, he interviewed

Plaintiff’s President Mr. Mintz on his Monday Morning Radio Podcast

and told him he thought the campaign was brilliant and the Company

had          the       potential           to         go         public.           See

https://mondaymorningradio.wpcomstaging.com/2015/11/02/an-under-

the-covers-report-meet-kangapodas-eclectic-founder/                   The       group

responsible for the celebrity gift pavillions at the MTV Movie

Awards, The ESPYs, and The Emmys asked Plaintiff to be in the gift

bag   /     gift   pavillion   for   the    events.    Plaintiff      had   clearly

developed something special that was working.

      73.     Defendant   repeatedly       sabotaged       the   Invite   Function.

Plaintiff would run an ad, generate a large number of Likes, and

be prevented from inviting people who Liked the ad to Like the

page. A dialog box would appear on the screen saying “Too many

invites sent . . . We’re sorry, more invitations to like this Page

can’t be sent today. Please try again later. If you think you’re

seeing this by mistake, please let us know.” In some cases, the

box would appear after Plaintiff’s team had invited only two or

three persons; but in many cases, the box would come up immediately

- day after day for a couple weeks - and Plaintiff had invited no
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 25 of 99 PageID: 25
                                                                         P a g e | 25


one at all (not a single person was able to be invited).

      74.       The sabotaging of the Invite Function perhaps seems

esoteric, but it is a vital function to a business using social

media. Plaintiff would run an ad, generate a large number of Likes,

and be prevented from inviting people who Liked the ad to Like the

page.

      75.       By not allowing invites to be sent to those that Liked

an ad, Defendant caused enormous damage and destroyed the entire

effectiveness of the boost. There is a strong correlation between

immediately inviting a person who Liked an ad to Like the page and

having        him   or   her   accept   the   invitation.   So,   by   preventing

Plaintiff from being able to invite persons who had Liked an ad to

Like the page, Defendant undid the power of the boost — de facto

bilking Plaintiff, the booster.

        76.     This happened repeatedly, and Plaintiff cried out again

and again via Defendant’s online complaint system and directly via

email. ‘Why are you guys screwing with me I just don’t understand.

I wasn’t able to send ONE invite for 4 out of 5 days. This too is

now in my Legal File as I’m certain it is connected and you are

determined to continue to harm me and Kangapoda for telling you

your censorship is arbitrary and out of wack with any public news

stand standards let alone to people’s direct computers age 25 to

65. I hope and anticipate you are punished big time for the damage

you have caused.’
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 26 of 99 PageID: 26
                                                                   P a g e | 26


      77.   It got to the point, however, where it did not matter

what Plaintiff did. Defendant was crazed after being repeatedly

challenged by Plaintiff; and Defendant was determined to destroy

Plaintiff. Each time, Plaintiff would cry foul. “How can you

repeatedly stop successful boosts? How can you not allow us to

reboost an ad that was already approved?          You have sabotaged the

workings of the invite function so we cannot follow up with those

that Liked a post.”

      78.   Defendant    Facebook   has   been   described    by   its    own

employees as functioning like a cult. “Former employees describe

a top-down approach where major decisions are made by the company’s

leadership, and employees are discouraged from voicing dissent…”

Salvador Rodriquez, Inside Facebook’s ‘Cult-Like’ Workplace, Where

Dissent Is Discouraged And Employees Pretend To Be Happy All The

Time, CNBC.com, (January 8, 2019).

      79.   Defendant’s employees are governed by the understanding

if they break rank and challenge anything openly, they will be

turned on with a dramatically negative impact on their career. It

is the perfect/sick HR environment where all kinds of disreputable,

sneaky, and illegal acts can be committed and not be properly

challenged by anyone internally. Just because someone is bright

and out of a good school does not mean that he or she is ready,

willing, or able to take on a corrupt superior with his or her job

security – and incredibly high median pay - at risk.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 27 of 99 PageID: 27
                                                                        P a g e | 27


      80.   This cult-like terror and fear of speaking out sheds

greater light on the hateful, aberrant, fanatical bullying and

non-stop reversals of already approved boosts. On information and

belief, the proper, sane action would be taken – and the boost

approved – and then it would be destroyed with the staff being

unable to take on superiors committed to terrorizing Plaintiff.

      81.   On   or   about   November        26,   2015,   Defendant   hampered

Thanksgiving     by   not   boosting     an    ad   with    Raquel   Welch   in   a

magnificent seasonal outfit. It was a gorgeous, festive ad at a

time when so many people are at home and working on their computers

before or after the feasting, and Defendant would not boost it.

      82.   On   or   about   December    2015,      Defendant   prevented     the

boosting of so many ads during the lead up to Christmas 2015 it is

not even practical to detail them all here. Plaintiff has them all

maintained in its legal file for presentation.

      83.   On or about December 28, 2015, a gorgeous ad of a flapper

with a string of pearls – Let Us Give Some Pearls of Ergonomic

Wisdom - was denied. It was approved and boosted and then suddenly

stopped and rejected. Plaintiff appealed and won. Only for the ad

to be suddenly shut down again. Defendant could not even get its

sabotaging and conspiring in sync. It was so aberrant and evil.

      84.   On or about New Years 2016, Defendant prevented a “Back

to the Ergonomic Future” photo of a handsome, sheepish Joe Namath

in a tuxedo on a date with a stunning Raquel Welch in a formal
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 28 of 99 PageID: 28
                                                                   P a g e | 28


gown. Plaintiff had boosted this for New Years, and it was accepted

as it should have been. What a classic amazing date and New Years

picture (for all the boomers, football fans, Jets fans, Raquel

Welch fans, Joe Namath fans, New Yorkers, and Hollywooders, etc.).

It had reached 6,487 people and then Defendant stopped the boost

using the same boilerplate. Defendant just wanted to start the new

year with a statement that it can and will do whatever it wants.

      85.   On or about February 19, 2016, a boosted post with 10%

Liking the Post (a statistically high number by Defendant’s own

metrics), was unboosted and killed by Defendant.

      86.   On or about March 11, 2016, an ad that had reached 33,547

with over 2,000 Likes was suddenly and hatefully unboosted.

      87.   Defendant even sabotaged the ability for Plaintiff to

challenge Defendant’s actions. They crippled the functioning of

the   appeal   mechanism.    Plaintiff    would   try   to   respond    with

Defendant’s online appeal process, and it would not function.

Plaintiff would draft the appeal in Defendant’s form and then hit

send and it would freeze – a wheel would spin and it would not

allow Plaintiff to send the repnse.

      88.   On or about February 4, 2016, an ad had reached 6,842

with 1,661 Likes (24.28% Liked the ad – a crazy high percentage)

and Defendant killed it.

      89.   On or about February 12, 2016, an ad “This is how the

big toe feels under the tight covers” was approved, boosted,
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 29 of 99 PageID: 29
                                                                         P a g e | 29


reached 2,137 with 479 Likes (22.41% - a very high percent), and

Defendant unboosted it to punish.

      90.    On or about February 24, 2016, February 29, 2016 and

March 1, 2016 ads were approved and boosted and then DISABLED and

unboosted to retaliate and punish.

      91.    On or about February 25, 2016, Plaintiff sent an email

to Defendant with a picture of the winning couple from Dancing

With The Stars holding the trophy in their winning costumes. “This

is from Dancing With the Stars on prime time national TV. You guys

got to cut the crap!”

      92.    On or about March 11, 2016 an ad had reached 33,547 and

garnered over 2,000 Likes and they stopped the ad.

      93.    On or about March 20, 2016, a boost for ‘Check Out The

Feet at Rest’ ad was requested a full day later it was denied when

by Defendant’s own policies they are to be approved or not in 15

minutes.

      94.    On   or    about   March   26,     2016   Defendant,   citing      its

boilerplate, would not allow the boosting of an innocuous woman in

PJs standing with a sleep mask around her head but not yet over

her   eyes   with      the   headline   ‘Back   Sleeping   is   Better    with     a

Kangapoda.’

      95.    The very next day, on or about Sunday March 27, 2016,

Easter Day, Defendant unboosted an already accepted cartoon rabbit

rolling an Easter egg with the headline ‘Happy Easter’. Defendant
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 30 of 99 PageID: 30
                                                                       P a g e | 30


sent boilerplate stating: ‘because it uses too much text’.


      96.    Defendant had openly and wantonly destroyed Plaintiff’s

social      media   efforts,    caused   catastrophic      damages    for   this

entrepreneurial       company    with    the    better   room   for   the   feet

mousetrap, and was gloating over its perceived absolute power and

authority.

      97.     On or about April 25, 2016 and for several weeks,

Defendant     prevented    Plaintiff     from   going    into   Scheduled   Ads.

Plaintiff would click on the Schedule function and be met with a

frozen screen and a non-stop spinning wheel preventing Plaintiff

from taking any action. This happened day after day even when

Plaintiff wanted to ‘See Posts’. Defendant sabotaged the function.

Plaintiff could not create new posts. Plaintiff could not schedule.

Plaintiff could not add captions or dates. Plaintiff could not get

to its data.        They disabled a critical function.          This was a next

level warning shot, as Plaintiff unfortunately learned.

      98.     On or about May 30, 2016, an ad that was first published

and boosted on May 25, 2016, had reached 7,873 garnering 1,000

Likes (12.70%), and Defendant killed it!

      99.     On or about July 9, 2016 Plaintiff appealed the stoppage

of a boost and the appeal was approved and the ad started running

again. The ad had 3.9K Likes out of 34,508 People Reached a robust

11.30% response - only for them to suddenly stop the boost again
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 31 of 99 PageID: 31
                                                                      P a g e | 31


and queer the invite function so we could not invite most of the

3,900     who     Liked   the   ad   to   Like   the   Kangapoda   page.   This

unconscionable, hateful, and tortious action wiped out momentum,

timeliness, and interactivity (i.e., it killed the efficacy of a

crazy successful ad).

      100.      On or about August 8, 2016, Plaintiff had a successful

ad running.       The original boost request had been accepted; and the

ad had quickly garnered 766 Likes. Plaintiff decided to up the

amount of money it was directing to this ad. We requested an upped

boost and received approval at 7:52PM on or about August 7, 2016.

Even though the ad was running at 5AM and it was now a full day

later, on or about August 8, 2016, the upped boost had not been

put into effect. Moreover, instead of upping the (already approved)

boost as requested, Defendant killed the ad. This destroyed a

potentially multi-thousand like ad. 19.34% LIKED this Ad. That is

very compelling (766 Liked out of /3961 Reached) and Defendant

killed it.

      101.      Defendant fraudulently manipulated the boosts themselves

– who they went to and the number they went to. Likes came from

other countries when the boost was to men and women between the

ages of 25 and 65 in the United States.

        102.    Defendant’s     boosts    themselves   are   unregulated     and

radically circumspect – who the go to, how they are selected, and

the number reached. Moreover, when Plaintiff examined the Likes to
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 32 of 99 PageID: 32
                                                                   P a g e | 32


invite people who had liked the ad to like the page, in many cases,

there was not a single new person — not one single new person was

reached by the boost. How many other times did Defendant, even

when allowing a boost, snicker behind dirty hands and pull a sneaky

and not give Plaintiff its money’s worth?

      103.   On or about August 18, 2016, before they tortiously un-

boosted and killed it, an ad reached 34,262 with 8,417 (24.57%)

engaging for $63.     Yet, only 1 week later, on or about August 26,

2016, a similar ad reached only 2,434 (93% fewer people) for $74

(17.5% more money). This ad would have been a super high-performer

as 1,428 Engaged out of the 2,434 reached (an extraordinarily high

58.67%).

      104.   On or about August 18, 2016, an ad Foot Comfort is Very

Important had 34,262 People Reached and had 8,417 Engagements (a

25% engagement rate is crazy good) and Defendant unboosted the ad

and killed it.

      105.   On or about August 18, 2016, Plaintiff’s Page Likes grew

to 3,890 and Plaintiff had added 138 new Page Likes that week.

Plaintiff was social media marching as best it could. So, Defendant

killed the boost.

      106.   On or about August 26, 2016, an ad had 1,428 Engagements

and 1,007 Post Likes out of 2,434 Reached – representing 58.67%

Engagements and 41.37% Likes, respectively. That is statistically

splendid. Defendant killed the ad.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 33 of 99 PageID: 33
                                                                   P a g e | 33


        107.   On or about September 28, 2016, the boost function was

simply disabled by Defendant.

        108.   On or about the 4rth quarter of 2016, Plaintiff could no

longer boost ads. Defendant made it painfully clear that it would

not allow Plaintiff to do so – and there was nothing you can do

about it.

        109.   Plaintiff’s hard work, diligence, creativity, and follow

up was appreciated despite Defendant’s relentless sabotage.

        110.   This is highlighted by a diagnostic chart generated by

Defendant (on or about February 2017) as part of its page’s

analytics       entitled   ‘Pages   to   Watch’.   It   “(c)ompar(es)     the

performance of your Page and posts with similar Pages on Facebook.”

Even though Plaintiff was forced to stop boosting some 6 months

earlier, the results are striking.

        111.   The saying is ‘do the math’. Plaintiff did so and the

numbers are staggeringly clear and powerful for Plaintiff vis-à-

vis the other comparables generated by Defendant. Defendant’s

Pages to Watch chart compared Plaintiff’s results with those of

Bed Bath & Beyond, Casper, Bath & Body Works Canada, and SHEEX.

Based on Defendant’s own metrics, Plaintiff’s performance was

staggeringly strong vis-à-vis these much larger entities only

highlighting further how hateful and damaging Defendant’s actions

were.

      112.     Throughout this unconscionable process, and validating
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 34 of 99 PageID: 34
                                                                    P a g e | 34


that Plaintiff was doing something effective and well-received by

the public, Plaintiff’s number of page Likes grew from under 600

to over 4,000. Many individual ads received over 5,000 Likes.

Several ads received over 12,000 Likes.

       113.    Plaintif received lots of positive feedback from all

kinds of people who were engaging with the ads. One person wrote:

“Kangapoda, you are very welcome. Your company is highlighted with

remarkable…photography, and points of knowledge which speaks very

highly of your establishment.”          Another wrote: “Ty kanga.        Keep

posting the great ads!!!”           Another wrote: “That’s the nicest ad

I’ve seen in a long time, thanks! Will definitely check out the

line when I next shop for! (sic).” Another wrote “Love KANGAPODA.”

Another wrote “Whenever I see a kangapoda advertisement my day is

100% bettet (sic).” This is merely a sampling. There were of course

many    many    comments.   These   comments   were   hugely   important    to

Plaintiff, as it was positive reinforcement from people it did not

know in the face of horrible destructive actions by Defendant.

       114.    Finally, after years of hateful unconscionable tactics,

Plaintiff determined to cry for help. On or about May 16, 2017,

Plaintiff’s President, Plaintiff Mr. Mintz, contacted Defendant

Mr. Zuckerberg directly. He sent a lovely, professional letter

where he laid out the damage and activities and besieged the end

of this sabotage and nonsense. He begged and pleaded for them to

cease and desist. All he wanted was to work with Facebook: “You
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 35 of 99 PageID: 35
                                                                         P a g e | 35


have terribly harmed a young entrepreneurial company with a product

that has the grassroots’ potential to take off that I only wanted

to be a success on Facebook.” Plaintiff also enclosed a pair of

its fabulous washable slippers for Defendant Mr. Zuckerberg and

his     wife.    Plaintiff   also    enclosed   a    draft   of    a    tortious

interference suit. Plaintiff begged Mr. Zuckerberg to intervene

and cease their fraudulent activities.

        115.   Defendant Mr. Zuckerberg’s lawyer called Plaintiff in

response to his communication on or about the end of May 2017. The

lawyer conducted himself pompously. He stated that Defendant was

a private company. He used this as justification to assert that

Defendant could do whatever it wanted. Plaintiff was amazed but

not surprised at the callousness. Plaintiff however hoped that

this was just lawyering, and Defendant Mr. Zuckerberg would speak

with his people and Plaintiff would be able to conduct itself

without the non-stop sabotage.

       116.    So how did Defendant respond after Plaintiff in good

faith     contacted   Defentdant     Mr.   Zuckerberg   to   cry       for   help?

Defendant burned everything to the ground! On information and

belief, Defendant Mr. Zuckerberg ordered a Jack Nicholson Code

Red.

       117.    On or about November 2017, to retaliate and punish

Plaintiff for daring to reach out to Mr. Zuckerberg, Defendant

Facebook       destroyed   several   hundred    of   Plaintiff’s       scheduled
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 36 of 99 PageID: 36
                                                                     P a g e | 36


ads/posts. Every single ad that had been designed, uploaded to

Facebook posts, and being worked on with captions and scheduling

was corrupted. The message received was ‘Error Desktop Preview Not

Available’. What this means is the ads would not run; and Plaintiff

could not even view or access them. Every single ad and there were

hundreds of ads. This was grotesque. This was tantamount to digital

arson.

      118.   On    or   about   November   14,   2017,   Plaintiff   emailed

Defendant.        The Subject was ‘6 Months of Ads Are Being Burned’.

“Are you going to allow 6 months of effort / 2 ads a day to be

burned up?? Please don’t do this / allow this to happen.” Defendant

responded with quasi-boilerplate.

      119.   Plaintiff responded to Defendant’s boilerplate even more

strongly and substantively: “If I entered Facebook’s premises and

destroyed massive amounts of intellectual property . . . you would

want me jailed. What you have done is the same.               This is such

serious, glaring sabotage . . . that I will file a police report

today. I may even call the FBI. I am and have been documenting

everything. This will go to Mark Zuckerberg. As he is directly

aware of the prior problems . . . he is either condoning this

criminal act . . . or he will be appalled. I have at all times

acted in good faith. I have at all times just wanted to have a fun

and whimsical social media campaign. The damage caused has already

been documented. So you come into my private intellectual property
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 37 of 99 PageID: 37
                                                                   P a g e | 37


bastion . . . and burn everything down! How dare you. I know this

is Facebook . . . but people should go to jail!”

      120.   On or about April 27, 2018, an ad was actually allowed

to be boosted. Plaintiff had essentially stopped all boosting

activity, as Defendant would not allow it to function as has been

pleaded with great specificity above. This boosted ad reached 5,823

people and had 153 Likes (2.58%). Defendant prompted Plaintiff to

‘Boost Again’. “Your Ad Has a High Relevance Score. Great work!

Your ad has an average relevance score of 9, which means it’s

getting more positive feedback and costing less to deliver than

most ads on Facebook.”

      121.   On or about May 2, 2018 (4 days later), Plaintiff decided

to boost another ad. The boost was accepted. The ad was performing

incredibly well. It was exciting and upbeat to be back in the game.

It had been a long time since 2 ads were properly boosted. This ad

was doing incredibly well. The ad had 4.9K Likes out of 22.3K

People Reached (22%). Using Defendant Facebook’s own benchmarks,

if the ad discussed above in paragraph 120 had a High Relevance

Score of 9 at 2.61% then this ad was off the charts! Plaintiff had

hit a homerun! This ad was well on the way to 10,000 to 20,000

Likes. Perhaps, the ad goes viral.

      122.   Plaintiff went to add money to the running successful

boost; and Defendant killed the ad. This is not cute and harmless.

This is hateful sabotage. This was the knowing destruction of a
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 38 of 99 PageID: 38
                                                                   P a g e | 38


wildly — by Defendant’s-own-metrics - successful ad. Moreover,

Defendant also killed the Invite function on this ad so Plaintiff

could not even invite the people who Liked this successful ad to

Like the page.

      123.   Subsequently, on or about May 2018, in a less obvious

but equally malicious manner, Defendant burned the house down

again, a second time. Defendant again sabotaged the entire Schedule

Function.     This time, all of the ads that had been designed and

uploaded to the Schedule function appeared to Plaintiff as if they

were running when in fact they were sabotaged and would be seen by

noone.

      124.   Defendant   had   furtively     manipulated    the   Schedule

function so these ads would never appear in Plaintiff’s Followers’

newsfeeds. Said differently, Defendant perpetrated a second form

of digital arson whereby the massive queue of scheduled ads would

not be disseminated (and virtually invisible) unless a Follower

directly logged into Plaintiff’s Facebook page (which as Defendant

knows so well, almost no one does). Persons engage with the posts

that appear in      their   newsfeeds.   If nothing appears in         their

newsfeed, they simply assume there was no activity. This sabotage

technique was so sneaky that Plaintiff did not discover how sick

and devious it was for quite some time.

      125.   It is impossible with Plaintiff’s 4,400 Followers for an

ad / post to only reach 1 person or zero persons and have zero
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 39 of 99 PageID: 39
                                                                         P a g e | 39


likes – day after day and month after month let alone for years.

Prima facie sabotage. When you do the math, Defendant exponentially

destroyed    years   and   a   small   city   of   Likes   with   this     second

sabotage/digital arson technique.

      126.   Let us examine how impactful it is when Defendant queers

a scheduled post so that it was seen by noone. To show how

devastating,     exponential,      and    cumulative       the    effects        of

Defendant’s sabotage sneak attack was, Plaintiff re-posted from

scratch several (of the many hundreds) of the identical ads that

had been sabotaged in the Schedule Post function (for comparison

for purposes of litigation).

      127.   On or about November 2017, Plaintiff had an ad run from

the sabotaged Scheduled ads – and it was seen by no one. “‘The

Plain Flat Top Sheet’s Cycle Is Coming To An End’ Granted it’s

been a 400-year cycle . . . but technology has changed everything

. . . including the role of the bed. We do more things from bed

including watching TV and surfing the web than could have ever

been contemplated. And the most comfortable viewing position is on

your back. But this forces the toes against a tight plain flat top

sheet. The plain flat top sheet cycle is coming to an end because

room for the feet under the covers makes a massive difference . .

. Kangapoda is like an elegantly designed snuggie for your feet.

#ObsoleteisObsolete#ThePlainFlatTopSheetHurts www.Kangapoda.com”.

No one saw this ad, as it was sabotaged by Defendant as part of
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 40 of 99 PageID: 40
                                                                                  P a g e | 40


its destruction of all Scheduled ads.

      128.    On or about July 27, 2019, Plaintiff re-posted the

identical ad including the identical caption and the identical

description        –    the   identical     ad.   It   was    NOT    boosted,      as    the

identical ad that ran from Scheduled ads had not been boosted.

The difference is compelling and damning.                    Organically, ‘The Plain

Flat Top Sheet’s Cycle Is Coming To An End’ reached 863 (People

Reached).         There    were   340   Engagements      (340       out   of   863).      An

impressive 39.4% of People Reached Engaged. That is spectacular.

And, there were 274 Likes. That is correct. 31.75% of those reached

LIKED the Ad.           That performance is spectacular too!!

      129.    Let us do the math.           Plaintiff used to run 2 ads a day

5AM / 5PM x 863 Reached x 365 days/year x 3 years = 1,889,970

people that could have / should have been reached. That is a small

city of People Reached that Defendant flushed down the toilet.

      130.    Moreover,       Plaintiff      could     have    boosted      this      well-

performing ad, had Defendant not killed the ability to boost. If

allowed      to    be     boosted,   this   representative          ad    could    reached

100,000+ People and Garner 20,000+ Likes. This invigorates the Fan

base offers energy excitement and growth.

      131.    Extrapolating, if Plaintiff were able to properly boost

this ad and invite (as Defendant sabotaged this function too) those

who Liked the ad to Like the page and this happened only 20 times

a year for 3 years: the result would be 100,000 Reached x 20
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 41 of 99 PageID: 41
                                                                      P a g e | 41


times/year x 3 years = 6,000,000 People Reached. NOW YOU ARE

TALKING!! This is the leverage of social media. This is what

Defendant knowingly killed. This is what Plaintiff is capable of,

was on the way to achieving, and was striving for. And Plaintiff’s

commensurate Page Likes and Followers could have been / should

have been at 50,000+ as of this complaint. That is small Influencer

level!

      132.    On or about February 9, 2019, as another test, Plaintiff

boosted ‘Tonight Under The Kangapoda’ a close up essentially of

the noses of 2 people almost touching (almost like an Eskimo kiss

but the noses are not even touching) where you cannot see the

foreheads of either model and only half the mouth of the male

model. Defendant boosted and then unboosted this ad. This was

another disgraceful action by Defendant. This was not even a kiss.

Plaintiff has on file a Walt Disney kiss between the animated

characters Rapunzel and Flynn Rider in the Disney kid’s musical

Tangled targeting children ages 5-8 and up. It is remarkably

similar to Plaintiff’s ad. A real kiss is fine for small children

(as   it     should   be),   but   a   non-touching   Eskimo   nose   kiss    is

unacceptable      for    adults    ages    25-65.     Nonsense.   Subterfuge.

Sabotage.

      133.    On or about May 5, 2020, Plaintiff discovered that

Defendant had the gall to tamper with the already sabotaged ads

left in the Scheduled Ads queue. Plaintiff had been preserving
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 42 of 99 PageID: 42
                                                                   P a g e | 42


them for the purposes of litigation. Bogus dates had been inserted.

They were also locked so Plaintiff could not make any adjustments

to them.     Plaintiff could do nothing with them.         Another sneaky

action by Defendant.

      134.   On or about August 14, 2020 at 5PM, all of these already

tainted remaining ads queued in Scheduled Ads ran simultaneously.

As they were sabotaged, they reached and were seen by 0 (ZERO)

Followers.

      135.   There is a reason that there is a Schedule Function in

the first place. It is a productivity tool. It is an organization

tool. It offers the ability to do things in batch mode. It offers

the ability to take care of Easter or Christmas or National Plaid

Day and cross it off the to do list and not have to worry about

those days. Defendant made it impoostible to use the Schedule

function ever again destroying Plaintiff’s scheduling leverage.

Plaintiff has not been able to utilize the Scheduling function for

years.

      136.   Defendant sabotaged the platform further by preventing

ads from being properly disseminated.         Whereas the prior organic

norm was reaching close to 1,000, Defendant fraudulently slowed

that reach to a trickle. On or about September 8, 2017 a post ‘Long

Legs…K-A-N-G-A-P-O-D-A’       organically      reached    3,187     (People

Reached). On or about November 5, 2018, an ad that was not boosted

and not sabotaged organically reached 980 (People Reached), had
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 43 of 99 PageID: 43
                                                                   P a g e | 43


363 Engagements (37%), and 245 Likes (25%). Compare this to Autumn

2020, rarely does a post organically reach more than 300 people

now.

       137.   Plaintiff is entitled to reach its 4,400 Followers.

Defendant trumpets increasing the size of your base and inviting

people to Like and Follow the page. That is why persons Liked the

page in the first place – to receive Plaintiff’s posts. If Kim

Kardashian’s followers did not receive a post, both she and her

followers would be apoplectic and there would rightfully be a hue

and a cry of fraud.     This is another form of sabotage and tortious

interference.

       138.   On or about October 13, 2018, Plaintiff ran another test

of   Defendant’s    boost   mechanism   to   see   whether   the   hateful,

unconscionable conduct would continue. Plaintiff requested a boost

of a lovely two-tone Kangaplush blanket, and it was accepted.

Plaintiff was prompted to up its boost. Defendant’s proposition

was to ‘Add $53 USD and 5 more days and Reach 2,265 – 12,890 people

per day’.     Aside from the fact that the promoted range is absurdly

broad (e.g., this range differs by 82%) as to be False Advertising

in and of itself . . . Plaintiff determined to test Defendant’s

offer and compliance.       It accepted the additional boost for $53.

       139.   On or about October 20, 2019, when the extra boost’s 5

additional days ended, the result was demonstrable fraud and

sabotage. Rather than reaching 5 x 2,265/day or 11,325 at the low
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 44 of 99 PageID: 44
                                                                   P a g e | 44


end; or 5 x 12,890/day or 64,450 at the high-end per Defendant’s

contract, the Total People Reached was a disgraceful, in-your-face

1,637 (including the original boost Plaintiff already had going).

TOTAL!!

      140.   To make this clear, the boost never – in total - reached

the lowest promised level for a single given day, let alone for 5

days. This is a mockery. This is blatant fraud. Plaintiff’s test

proved that Defendant did not care. It would do whatever it wanted

overtly and with impunity. Future boosting – use of this vital

functionality – was completely off the table.

      141.   On or about October 13, 2020, Defendant refused to boost

a gorgeous purple and gold Kangaplush blanket ensemble to adults

ages 25-65 in and around Los Angeles. “Lakers NBA Champs Again!

Congratulations to the Los Angeles Lakers. What a year! From

Anthony Davis’ arrival to Magic Johnson momentarily losing his

mind to Kobe Bryant’s and the other families’ tragic deaths to an

early dose of Free Hong Kong to being blocked in and curtailed by

COVID only to be resurrected in a magical disciplined bubble only

to be roiled by dramatically important civil issues at all times

with the backdrop of the need to re-unite our country and stop

this divisive hatred. Wow! And, how can we not specifically mention

LeBron James. Utterly fantastic. The engine that pulled and pushed

and kept everything on the tracks. And, he did it while remembering

to blow that locomotive horn for social justice and to VOTE! Put
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 45 of 99 PageID: 45
                                                                          P a g e | 45


this      magnificent       Kangaplush         ensemble        on      your      bed

https://kangapoda.com/.../gold-purple-la-pride-king-cal...                       Use

code    GoLakersFeet      for    20%   Off   your   entire    order.”     Hateful.

Unconscionable. Unrelenting.

       142.   Defendant destroyed years of effort and momentum for

Plaintiff.     Plaintiff     has    proof    positive   that      Defendant    took

systematic      unconscionable         felonious     actions        and   non-stop

manipulated its platform to tortiously interfere for the purpose

of destroying Plaintiff’s social media efforts in retaliation for

daring to challenge Defendant’s absolute power.

       143.   Moreover, the Court must pay judicial cognizance to

Defendant’s history of untoward tactics and treachery.                    You lie

about a nickle you lie about a dime.

       144.   Defendant    Mr.     Zuckerberg’s     life     is     littered   with

deception, lies, and knowing harm to others including partners. We

have    extensively       researched     his   history       from     infiltrating

protected web sites and stealing pictures and other information

for FaceMash when a student, to how he stole the initial Facebook

concept from the Winklevoss twins at Harvard, to how he connived

to steal user passwords so he could monitor their emails, up and

through Defendant being fined $5 billion by the FTC on or about

July 2019 for violating consumers’ privacy rights and lying to

Congress about it. Defendant Mr. Zuckerberg is a documented bad

hombre.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 46 of 99 PageID: 46
                                                                          P a g e | 46


      145.   The    Court   must   pay    cognizance    to     the     strong    and

accusatory commentary of Robert McNamee, a Silicon Valley venture

capitalist and early Facebook investor and mentor, who wrote a

detailed assault on Defendant and the people who built it. McNamee

describes how parts of Defendant Mr. Zuckerberg’s character —

specifically his lack of empathy and world-class hubris — might

eventually         get   baked     into    every      facet      of     Facebook,

and Silicon Valley, from culture to code. The result, he says, are

a host of social ills including technology addiction, assaults on

democracy by its adversaries, and a rending of the social fabric

across the globe. See Roger McNamee Zucked: Waking Up to the

Facebook Catastrophe, Penguin Random House (2019).

      146.   The Court must pay cognizance to Defendant’s history of

retaliation        including   digging    up   dirt    to     target    and     harm

individuals who have dared to challenge it. See Carla Herreria,

Facebook Admits to Targeting Billionaire Soros In PR Attack,

Huffington Post, (November 21, 2018).

      147.   The Court must pay cognizance to Defendant’s documented

history of wielding control over data to hobble rivals. Aaron

Holmes, Leaked Emails: Facebook Wielded Control Over User Data to

Hobble Rivals, Business Insider, (November 6, 2019)

      148.   The Court must pay cognizance to how Defendant Mr.

Zuckerberg has come under great reproach from the world and even

from his own staff for knowingly aiding and abetting Donald Trump
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 47 of 99 PageID: 47
                                                                             P a g e | 47


by allowing foreign intervention in the election process as well

as his dissemination of known falsehoods and hateful, divisive

content surreptitiously on the platform. “(T)his can’t possibly be

the outcome you and I want, to have crazy lies pumped into the

water supply that corrupt the most important decisions we make

together. Lies that have a very real and incredibly dangerous

effect on our elections and our lives and our children’s lives.”

Aaron    Sorkin,       Opinion:      Aaron   Sorkin's       Open    Letter   to    Mark

Zuckerberg, The New York Times, October 31, 2019, at O1.

       149.     The Court must pay cognizance to Vanity Fair writer Sonia

Saraiya’s comments in her recent expose article. “According to

McNeil (Joanne McNeil author of 2020 book Lurking) Zuckerberg

never abandoned the view of his own users as ‘dumb f**ks.’                        At its

worst, she writes, ‘Facebook is fully parasitic of everything

human,        while   also,   with    its    preset       filters    and   artificial

groupings, bulldozing the agency of users as individuals.’ With

humor, she adds that she tries to maintain some critical distance

when     writing      about   tech     platforms      —    but     Facebook’s     banal

terribleness outmatches her capacity for objectivity. ‘I hate it.

The company is one of the biggest mistakes in modern history, a

digital cesspool that, while calamitous when it fails, is at its

most dangerous when it works as intended. Facebook is an ant farm

of humanity.’” Sonia Saraiya, Excerpts from The Social Network Got

Facebook and Zuckerberg All Wrong, Vanity Fair (October 6, 2020)
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 48 of 99 PageID: 48
                                                                        P a g e | 48


[https://www.vanityfair.com/hollywood/2020/10/the-social-

network-got-facebook-and-zuckerberg-all-wrong]

      150.   This action is about corporate sabotage and intricate

harassment designed to kill Plaintiff’s social media efforts and

morale as punishment for daring to stand up for itself and question

Defendant’s        total   authority.      Defendant    knowingly       hindered

Kangapoda and prevented it from getting its message out. Defendant

intentionally        destroyed   Plaintifff’s    traction,      momentum,      and

social media campaigns.          Defendant destroyed Plaintiff’s staff’s

joy and purpose. Defendant destroyed years of a patent protected

advantage.         Defendant forced and compelled the reallocation of

enormous time, money, and focus to respond and fight back.

      151.   Tortious Interference and fraud are well-established

torts; they are         not novel causes       of action. Society already

considers     retaliation     and   sabotage    egregious;      these    hateful

actions      are    serious   antisocial    behaviors    that    justify       the

imposition of substantial compensatory damages, punitive damages,

and even criminal penalties.

      152.   As a direct and proximate result of Defendants’ tortious

interference and the facts herein allege, Plaintiff has suffered

an amount of general, hedonic, and special pecuniary and non-

pecuniary damages to be proven at trial.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 49 of 99 PageID: 49
                                                                      P a g e | 49


                          SECOND CLAIM FOR RELIEF

                                (Conspiracy)

      153.   Plaintiff     hereby   re-alleges       and   incorporates       by

reference each-and-every allegation set forth at paragraphs 1

through 152, above, as though fully set forth herein.

      154.   A claim for civil conspiracy requires proof of “`a

combination of two or more persons acting in concert to commit an

unlawful act, or to commit a lawful act by unlawful means, the

principal element of which is an agreement between the parties to

inflict a wrong against or injury upon another, and an overt act

that results in damage.'” Banco Popular, N.A. v. Gandi, 184 N.J.

161, 177 (2005) (quoting Morgan v. Union Cnty. Bd. of Chosen

Freeholders, 268 N.J. Super. 337, 364 (App. Div. 1993), certif.

denied, 135 N.J. 468 (1994)).

      155.   “A plaintiff seeking redress need not prove that each

participant in a conspiracy knew the ‘exact limits of the illegal

plan or the identity of all participants.'” [Hampton v. Hanrahan,

600 F.2d 600, 621 (7th Cir. 1979), rev’d on other grounds, 446

U.S. 754, 100 S. Ct. 1987, 64 L. Ed.2d 670 (1980)] (quoting

Hoffman-LaRoche, Inc. v. Greenberg, 447 F.2d 872, 875 (7th Cir.

1971)).      The   unlawful    agreement    need   not     be   express.     The

participants       in    the   conspiracy    “must     share    the   general

conspiratorial objective, but. . . need not know all the details

of the plan designed to achieve the objective or possess the same
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 50 of 99 PageID: 50
                                                                            P a g e | 50


motives for desiring the intended conspiratorial result.” Ibid. To

establish a conspiracy, “it simply must be shown that there was `a

single plan, the essential nature and general scope of which [was]

known to each person who is to be held responsible for its

consequences.'” Ibid. (quoting Hoffman-LaRoche, Inc., supra, 447

F.2d   at     875).   [Morgan,    supra,   268     N.J.   Super.   at     364].    For

liability, it is sufficient if the parties “understand the general

objectives of the scheme, accept them, and agree, either explicitly

or implicitly, to do their part to further them.” Banco Popular,

supra, 184 N.J. at 177. “Most importantly, the `gist of the claim

is not the unlawful agreement, but the underlying wrong which,

absent the conspiracy, would give a right of action.'” Id. at 177-

78 (quoting Morgan, supra, 268 N.J. Super. at 364).

       156.    Plaintiff declares and the facts and actions bear out

that    Defendant,     with   different      functionalities,        departments,

offices, time-zones, teams, etc. worked in concert to callously

destroy       Plaintiff’s   social   media    efforts      in   retaliation        for

Plaintiff repeatedly challenging Defendant’s actions and total

authority.

       157.    Defendant    was   unrelenting.      Defendant      took    so     many

unconscionable and untoward granular actions that multiple parties

had to work in concert.

       158.    Defendant    coordinated      its    non-boost      and     un-boost

sabotage policy against Plaintiff internationally and timewise.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 51 of 99 PageID: 51
                                                                         P a g e | 51


Plaintiff tried to boost ads at different times, on different days,

and at all different hours hoping to find a reprieve. As set out

with particularity above, even when Plaintiff was successful at

getting an ad to be boosted, Defendant would unconscionably (and

illegally) stop it when it realized it had been approved and was

successfully functioning.

      159.    On   information    and    belief,     Plaintiff    realized    that

Defendant’s various departments and offices were operating in

cohoots – across time zones and departments – to harm Plaintiff’s

social media efforts. Defendant had ‘signaled’ that there was to

be no boosting whatsoever. Defendant had put Plaintiff on its

‘screw em’ list.

      160.    As   a   direct    and    proximate     result     of   Defendants’

conspiracy and the facts herein alleged, Plaintiff has suffered an

amount   of    general,    hedonic,      and   special   pecuniary      and   non-

pecuniary damages to be proven at trial.



                           THIRD CLAIM FOR RELIEF

      (Intentional Infliction of Emotional Distress/Negligent
                 Infliction of Emotional Distress)


      161.    Plaintiff    hereby       re-alleges     and     incorporates      by

reference each and every allegation set forth at paragraphs 1

through 160, above, as though fully set forth herein.

      162.    “Tort law protects people from harms which result from
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 52 of 99 PageID: 52
                                                                         P a g e | 52


the wrongful conduct of others. While we usually associate tort

claims with harms to people or to property, the law also recognizes

emotional or psychological harm as a distinct form of injury. This

recognition was a result of a historical development, as society

increasingly        understood    the   severity     and     the    long-lasting

consequences of mental injury.” Tort Law: Liability for Emotional

Distress     Torts,    Law   Shelf   Educational    Media,    September      2020,

https://lawshelf.com/shortvideoscontentview/emotional-distress-

torts/.

      163.   Intentional     infliction    of     emotional    distress allows

individuals to recover for severe emotional distress caused by a

defendant who intentionally or recklessly inflicted emotional harm

by behaving in an extreme and outrageous way. Restatement (Third)

of Torts: Liability for Physical and Emotional Harm § 46 (2012).

      164.   The     tort    of intentional      infliction        of   emotional

distress has four elements: (1) Defendant acted intentionally or

recklessly; (2) Defendant's conduct was extreme and outrageous;

and (3) Defendant’s conduct is the cause of (4) severe emotional

distress. A classic formulation of the standard is the conduct

would   cause      a reasonable      person to    feel   extremely      offended,

shocked, and / or outraged. Restatement (Third) of Torts: Liability

for Physical and Emotional Harm § 46 (2012).

      165.   In order to state a cause of action for intentional

infliction     of     emotional   distress,      "plaintiff    must     establish
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 53 of 99 PageID: 53
                                                                             P a g e | 53


intentional and outrageous conduct by the defendant, proximate

cause, and distress that is severe." Buckley v. Trenton Sav. Fund

Soc'y, 111 N.J. 355, 366, 544 A.2d 857 (1988). "The conduct must

be `so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as

atrocious,       and    utterly      intolerable        in        a      civilized

community.'" Ibid.

       166.   Whether an actor's conduct is ‘extreme and outrageous’

depends on the facts of each case, including the relationship of

the parties, whether the actor abused a position of authority

(e.g., power, duty, etc.) over the other person, whether the other

person    was   especially    vulnerable   and    the   actor         knew    of    the

vulnerability (e.g., Plaintiff’s many direct communications to

Defendant made it very clear), the motivation of the actor (e.g.

Defendant’s     retaliation    and   punishment    will      be       proved     by    a

preponderance), and whether the conduct was repeated or prolonged

(e.g., this was a pattern and practice of destructive conduct, not

an isolated incident, over years). Restatement (Third) of Torts:

Liability for Physical and Emotional Harm § 46 (2012).

       167.   Intentional infliction of emotional distress protects

against “conduct exceeding all bounds usually tolerated by decent

society, of a nature which is especially calculated to cause, and

does   cause, mental    distress of    a   very   serious     kind.”         William

L. Prosser, Law of Torts 56 (4th ed. 1971). Wilful injuria is in
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 54 of 99 PageID: 54
                                                                    P a g e | 54


law malicious. Wilkinson v Downton [1897] 2 QB 57.

      168.   The ‘beyond a reasonable doubt’ standard of proof in a

criminal case is a far higher bar than the ‘preponderance of

evidence’ standard of proof in this civil action. Preponderance of

evidenced means that it is more likely than not that the facts are

that which one of the parties claims.         Said differently, at least

51% of the evidence shown must favor the plaintiff’s story and

outcome. Because of this, if someone is convicted of a crime, he

or   she     is   automatically    liable    in   civil   tort   law    under

the ‘negligence per se’ doctrine. In like manner, behavior that

breaks criminal law should automatically meet the “extreme and

outrageous” standard.

      169.   Courts uniformly hold that reckless conduct, not just

intentional       conduct,   can   support    a   claim   for    intentional

infliction of emotional harm. An actor intends severe emotional

harm when the actor acts with the purpose of causing severe

emotional harm or acts knowing that severe emotional harm is

substantially certain to result. An actor acts recklessly when the

actor knows of the risk of severe emotional harm (or knows facts

that make the risk obvious) and fails to take a precaution that

would eliminate or reduce the risk even though the burden is slight

relative to the magnitude of the risk, thereby demonstrating the

actor's indifference. Restatement (Third) of Torts: Liability for

Physical and Emotional Harm § 46.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 55 of 99 PageID: 55
                                                                   P a g e | 55


      170.   Destroying something that is loved by someone is never

cute and cuddly. It is most always ugly, mean-spirited, and an

assertion of dominance. No one knows better than Defendant the

depth of the relationship between the entrepreneur and the company

that grew from his or her aha moment. No one knows better than

defendant the role entrepreneurs play as well as the entrepreneur’s

commitment and investment in terms of finances, years, blood,

sweat, and tears.

      171.   This is not a toy.     This is Plaintiff’s life. Just ask

any entrepreneur. This case involoves an entrepreneur risking

everything. Few understand entrepreneurship and the importance

today of social media success and traction more comprehensively

than does Defendant.

      172.   In this case, discussing the existence of a pattern or

practice is almost a joke. Defendant’s assault was daily over years

– continuing to the present. Plaintiff has a clear, chronicled,

documented, massive file of Defendant’s deceit and destruction day

after day for years for no reason other than to intimidate, harm,

and destroy in retaliation.

      173.   Defendant’s actions smack of the schoolyard or workplace

bully. Bullying can cause lasting emotional damage to the victim.

Bullying is just a horrible thing. One essential prerequisite is

the taking advantage of an imbalance in physical or social power.

This imbalance distinguishes bullying from conflict – bullying is
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 56 of 99 PageID: 56
                                                                              P a g e | 56


not a fair fight.

      174.   Bullying     is    the    activity      of    repeated,     aggressive

behavior     intended     to    hurt       another    individual,       physically,

mentally, or emotionally. Physical bullying includes damaging a

victim’s      property     or    possessions.         Damaging        property       and

possessions may be different in the digital age – but it is still

injury.      Instead of coming home from school with torn clothing,

damaged books, or other injury to other possessions, Plaintiff’s

intellectual property was digitally harmed, injured, or destroyed

daily.

      175.   Bullying     is    characterized        by    the   following        three

criteria: (1) hostile intent, (2) imbalance of power, and (3)

repetition     over   a   period      of    time.    See   Wikipedia,     the      Free

Encyclopedia, Bullying, at https://en.wikipedia.org/wiki/Bullying

(Last edited on 25 August 2020).

      176.   As we have become an evolved society, “adult bullying is

increasingly well understood and the scientific research outcomes

are filtering through to influence strategies at both the levels

of   protection    and    intervention.”        Peter      Randall,    Bullying       in

Adulthood: Assessing the Bullies and their Victims, Taylor &

Francis Inc. (2001).

      177.   Post-traumatic      stress      disorder      symptoms     and     social

anxiety issues similar to those experienced by rape victims are

often sustained by bullying victims.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 57 of 99 PageID: 57
                                                                    P a g e | 57


      178.   Being relentlessly attacked by a massive bully when you

are dwarfed in size and resources is belittling and draining. It

is traumatizing. It robs the victim of a peaceful existence. It

scars you. It changes you forever.

      179.   It is also frightening and tough to take on the bully.

The psychological and emotional harm and depression deepens and

pervades more and more areas of life over time. Further, being in

a hateful, litigation posture day after day for years compels the

reallocation     of   time    and    resources   resulting     in   further

opportunity losses.

      180.   This non-stop battle is not anything Plaintiff ever

imagined. In fact, the record clearly establishes Plaintiff’s

continuous desire and attempts to make things copacetic. “Please

don’t do this.     Please stop.     We just want to be successful on the

platform.     We have no desire to have problems with Facebook.” But

those who have been bullied and picked on day after day sadly know

that pleas only excite and embolden the bully. The victim would do

most anything to escape it.

      181.   Being an entrepreneur – and betting your life on a

product or service idea – is a different proposition from going to

a 9-5 job. It is a different propostion running up debt on your

credit cards to fund things. It is a different proposition going

without salary for years while working 14-hour days to subsidize

the endeavor. The company is like a child.         So, it is devastating
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 58 of 99 PageID: 58
                                                                       P a g e | 58


to helplessly watch it being destroyed, the clock ticking on

intellectual property patents that you have invested years and

money in to obtain, the joi de vivre sucked out of the Company and

the team.

      182.    Defendant’s behavior was not only mean-spirited and

tortious but also its conduct reflected a calculated plan to cause

emotional harm to Plaintiff. All the acts attributed to Defendant,

taken together, constitute such an outrageous pattern and practice

as to be utterly intolerable in a civilized community.

      183.    Courts look at the severity of the distress including

the intensity and duration. Severe or extreme levels of emotional

distress must be long lasting and of a nature that no reasonable

person is expected to endure.

      184.    Plaintiff’s founder – the entrepreneur who has risked

everything to make more people’s feet more comfortable under the

covers - has suffered and continues to suffer from: fatigue yet

with an inability to sleep; digestion issues (that did not exist

prior),      skin   issues   (that   did   not   exist   prior);     agitation;

irritability;       anger;   confusion;     sadness;     distrust;     anxiety;

shorter attention span; angst; lack of social interests; lack of

trust; damaged self-confidence; financial fears and distress;

disappointment; and depression. Plaintiff has had to live with his

hopes and dreams being decimated daily.

      185.    As a direct and proximate result of Defendant’s conduct
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 59 of 99 PageID: 59
                                                                       P a g e | 59


and   the    facts   herein    alleged,     Defendant     intentionally       (or

negligently)     inflicted     emotional    distress      and   Plaintiff     has

suffered severely as a result to be proven at trial.



                         FOURTH CLAIM FOR RELIEF

                                 (Antitrust)

      186.   Plaintiff   hereby     re-alleges      and     incorporates       by

reference each and every allegation set forth at paragraphs 1

through 185, above, as though fully set forth herein.

      187.   Under   federal    antitrust    law,    federal     courts     have

exclusive "subject matter jurisdiction" over federal antitrust

claims (28 U.S.C. §1337(a)).

      188.   Under   federal   antitrust    law,    persons     and   companies

harmed by anticompetitive conduct may seek an award of triple their

damages, an injunction, and costs of the action (including attorney

fees) against a party that violates federal antitrust laws.

      189.   Section 4 of the Clayton Act, 15 U.S.C.S. § 15, provides

that “any person who shall be injured in his business or property

by reason of anything forbidden in the antitrust laws may sue” for

treble damages, prejudgment interest, and costs of suit, including

attorney fees. The phrase “injured in his business or property” is

interpreted broadly by the courts. Accordingly, a plaintiff need

only allege some economic loss for which recovery is sought.

      190.   The “person(s)” authorized to bring a suit under federal
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 60 of 99 PageID: 60
                                                                   P a g e | 60


antitrust      laws    include     individuals,      corporations,        and

partnerships.

      191.   All private antitrust plaintiffs must show an antitrust

violation, an injury, and a causal connection between the two in

order to recover damages against a defendant. The plaintiff must

also show that the defendant’s conduct was the material cause of

the injury and therefore justifies an award of damages.

      192.   Private antitrust claimants need to demonstrate “injury

of the type the antitrust laws were intended to prevent and that

flows from that which makes defendants’ acts unlawful” (Brunswick

Corp. v. Pueblo Bowl-O-Mat Inc., 429 US 477, 489 (1977)). No simple

test or formal criteria determines antitrust injury. Each case

must be considered on its particular facts.

      193.   When the antitrust plaintiff seeks damages, the parties

to a federal antitrust action are entitled to a jury trial under

the Seventh Amendment to the US Constitution.

      194.   “As is true in every case involving the construction of

a statute, our starting point must be the language employed by

Congress. Section 4 of the Clayton Act, 38 Stat. 731, provides:

‘Any person who shall be injured in his business or property by

reason of anything forbidden in the antitrust laws may sue therefor

in any district court of the United States . . . without respect

to the amount in controversy, and shall recover threefold the

damages by him sustained, and the cost of suit, including a
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 61 of 99 PageID: 61
                                                                    P a g e | 61


reasonable attorney's fee.’ 15 U.S.C. 15 (emphasis added). On its

face, 4 contains little in the way of restrictive language. In

Pfizer Inc. v. Government of India, 434 U.S. 308 (1978), we

remarked: `The Act is comprehensive in its terms and coverage,

protecting all who are made victims of the forbidden practices [442

U.S. 330, 338] by whomever they may be perpetrated.'” Mr. Chief

Justice Burger, Reiter v. Sonotone Corp., 442 U.S. 330 (1979).

      195.   Private plaintiffs play a central role in US competition

law. Charles E. Koob & Peter E. Kazanoff, Simpson Thacher &

Bartlett LLP, Private Anti-Trust Remedies Under US Law, Global

Counsel Competition Law Handbook 2004/05 (Practical Law Company).

      196.   “Congress, when it enacted Section 7 of the Sherman Act

and subsequently Sections 4 and 16 of the Clayton Act, had a

broader object in view than merely making provision for the

alleviation of individual grievances resulting from violation of

the antitrust laws. In fact, it was the legislative intent that

the individual, by securing redress for himself would thereby

supplement governmental enforcement in the antitrust field . . .

The treble damage action was intended not merely to redress injury

to an individual through the prohibited practices, but to aid in

achieving    the   broad   social   object   of   the   statute.”   Everette

MacIntyre, Commissioner Federal Trade Commission, on The Role of

the   Private   Litigant    in   Antitrust   Enforcement,    Before     Joint

Meeting of the Antitrust Sections of the Chicago Bar Association
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 62 of 99 PageID: 62
                                                                            P a g e | 62


and Illinois State Bar Association Antitrust Symposium on Private

Antitrust Litigation (Chicago, IL 1962).

      197.   Congressional sentiment, as well, runs strongly in favor

of the supplemental enforcement of the antitrust laws afforded by

the private litigant. “You and I have recognized that we need a

strong and effective antitrust policy . . . We have recognized

that a necessary and integral part of any such policy is full and

effective enforcement of our antimonopoly laws. For many years it

has been recognized that the Government alone is not able to

provide all of the necessary enforcement. The help of all citizens

is needed. We know that private parties will help in this endeavor

if we afford them rightful opportunities. In other words, we can

expect this help if we give them the right to proceed and see to

it that they are treated reasonably respecting recoveries of

damages and costs of litigation." Rep. Wright Patman, Before the

Antitrust Subcommittee of the Committee on the Judiciary, House of

Representatives on H.R. 10243 (August 6, 1958).

      198.   A    structural    analysis   of     the    social    media      market

underscores Defendant’s incredible power and its position as both

a monopoly and a communications utility. Defendant is this era’s

new   communications      service   affecting     over    2.5     billion     people

across the world. When the social media market was emerging, there

was early        competition.   However,   this    is no longer the case.

Defendant’s market entry to its position today of total domination
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 63 of 99 PageID: 63
                                                                         P a g e | 63


is      a       story      of     continuous,      exponential,     unregulated,

anticompetitive conduct. Further, Defendant’s pattern of false

statements and misleading conduct induced consumers to trust and

choose         Defendant’s      platform.    Today,     Defendant   Facebook     so

dominates, there is no other option. It is the only game in town.

        199.    What is so unscrupulous is that using Defendant Facebook

means       accepting      a    product   linked   to   broad-scale   commercial

surveillance — a paradox in a democracy. It is a certainty that

Defendant’s extraction of huge amounts of personal data from

consumers is this giant utility’s form of monopoly rents. There

ain't no such thing as a free lunch. See Srinivasan, Dina, The

Antitrust Case Against Facebook, 16 Berkeley Bus. L.J. Issue 1,

(September 10, 2018). Moreover, Defendant continues to assert its

dominance and take more aggressive (and questionable) actions, not

surprisingly, as its competition eroded. Id.

      200.      Defendant Facebook has also designed its platform to

make it virtually impossible to move all the relationships and

photos to an alternative platform. It is not replaceable. It has

metastisized. Carrying this logic further, Facebook has become an

entrenched        social       media   utility   (see   David   Kirkpatrick,    The

Facebook Effect: The Inside Story of the Company That Is Connecting

the World, Simon & Scuster (2010)).

      201.      Defendant’s position as the social media monopolist

controlling the entire social media communications system and the
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 64 of 99 PageID: 64
                                                                    P a g e | 64


sole arbiter having to answer to no one with regard to what can

and cannot be done is a dangerous make or break you power. See,

e.g., McGahee v. N. Propane Gas Co., 858 F.2d 1487, 1505 (11th

Cir. 1988) (“Determining whether a defendant possesses sufficient

market power to be dangerously close to achieving a monopoly

requires analysis and proof of the same character, but not the

same quantum, as would be necessary to establish monopoly power

for an actual monopolization claim.”).

      202.   “Power tends to corrupt, and absolute power corrupts

absolutely” (Sir John Dalberg-Acton, 8th Baronet). “The greater

the power, the more dangerous the abuse.” (Edmond Burke).

      203.   A monopolist conspiring to do harm to one reliant on it,

by its very nature, is malicious. Section 2 of the Sherman Act

states:      “Every   person   who   shall    monopolize,   or   attempt    to

monopolize, or combine or conspire with any other person or

persons, to monopolize any part of the trade or commerce among the

several States, or with foreign nations, shall be deemed guilty of

a felony . . . . .” Antitrust violations are serious crimes.

      204.   Presently, Defendant - an unregulated monopolist of a

vital communication medium           -   unilaterally determines, without

oversight or accountability, which businesses get their messages

out and which do not - nothing is evenhanded and kosher. Moreover,

as set out in the pleadings above, Defendant can and will make

features work or not at its whim and even destroy vasts amounts of
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 65 of 99 PageID: 65
                                                                             P a g e | 65


work product – also at its whim – for sport, in retaliation, for

punishment, or otherwise.

      205.   While individuals may not pay Defendant out-of-pocket,

business users most certainly do. Defendant makes massive amounts

of money from companies boosting their ads/posts to reach more

people.      Boosting is anything but a free lunch.

      206.   An all-powerful communications monopolist and utility

cannot do whatever it wants whenever it wants. It cannot charge

for boosts and decide whether to give the good boost or the bad

boost. It cannot stop approved boosts when they are successful

just because. It cannot cripple critical functionalities such as

the invite function and the scheduling function in retaliation.

It cannot destroy massive amounts of property for punishment and

sport.

      207.    Section 2(a) of the Robinson-Patman Act (a part of the

Clayton Act) prohibits the charging of discriminatory prices for

commodities "of like grade and quality." A boost can be likened to

a commodity and Plaintiff is entitled to proper boosts of like

grade and quality given to others.                  Sabotaging        the system to

overcharge or destroy the functionality of this vital social media

commodity is not only tortious but also discriminatory.

      208.    We   are    at    a   strange   moment    in     time    vis-à-vis    the

antitrust      laws.       Defendant      has    eliminated           virtually     all

competition.       This        bizarre   starting      point     is    theoretically
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 66 of 99 PageID: 66
                                                                   P a g e | 66


everything the Sherman Act is supposed to cover and prevent.

Accordingly, debating the merits of Chicago School economics (see

generally Jonathan B. Baker, Recent Developments in Economics That

Challenge Chicago School Views, 58 ANTITRUST L.J. 645 (1989 ) or

the pros and cons of false positives (See, e.g., Sherman Act

Section 2 Joint Hearing: Refusals to Deal Hr’g Tr. 23, July 18,

2006 (Pitofsky) (“[T]here have been mistakes that have been made,

but the idea that there’s just constant false positives, I don’t

know where that’s coming from.”)) are not only beyond the scope of

this action but also irrelevant to it.

      209.   The antitrust laws are grounded in 2 things: consumer

protection and competition. The Clayton Act lists a handful of

historically anti-competive practices. Does the enumeration of

these schemes imply that Congress intended the Clayton Act to apply

only to those listed infractions or can a broader reading and

interpretation be made? Posed differently, is there an underlying

spirit to the Clayton Act such that expressio unius est exclusio

alterius is not the intention.

      210.   It is inappropriate and antithetical to focus solely on

the word ‘competition’ or harms to competition or sustaining

competition when there is virtually no competition. At its core -

in prima instantia pertractatis - antitrust laws are to maximize

consumer welfare. The antitrust laws are to protect consumers from

predatory business practices.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 67 of 99 PageID: 67
                                                                   P a g e | 67


      211.   Just because has always been an authoritarian fallacy;

and just because Defendant, an all-powerful monopoly, was (allowed

to be) successful at eliminating all competition does not mean the

consumer can be neglected. The consumer and the people of the

United States of America are what the antitrust laws are about.

This action is far more fundamental. Unless the court is willing

to rubber stamp ‘there is no longer competition, therefore anything

goes’, then it is vital to examine the underlying legislative

intent.

      212.   Certainly, Congress has seen fit to encourage expanded

interpretations of The Clayton Act with Section 5 of the Federal

Trade Commission Act. Section 5(a) of the Federal Trade Commission

Act   prohibits   “unfair    or   deceptive   acts   or   practices   in   or

affecting commerce.” (15 USC §45). Section 5’s ban encompasses not

only those acts and practices that violate the Sherman or Clayton

Act but also those that contravene the spirit of the antitrust

laws and those that, if allowed to mature or complete, could

violate the Sherman or Clayton Act.

      213.   “[T]he ultimate concerns of Congress were not business

and competitive conditions per se. Rather, the concern was for

harm to consumers and members of the general public. Ordinarily we

seek to indirectly safeguard the welfare of this group by ensuring

that competition is fair and vigorous. In some respects, however,

it may be preferable to address this goal directly.” Neil W.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 68 of 99 PageID: 68
                                                                   P a g e | 68


Averitt, The Meaning of “Unfair Methods of Competition” in Section

5 of the Federal Trade Commission Act, 21 Boston College Law

Review.      Issue 2 Number 2, Article 1 (1980)

      214.   "There is a presumption that the specific terms of the

Clayton Act do not exhaust the legislative intent, and a(n) . . .

action may . . . be brought to halt . . . conduct that is not

expressly barred by the Act . . . The task of justifying this rule

of construction . . . begin(s) with the legislative history of the

Clayton Act . . .”      Ibid.

      215.   “The unfairness must be tinctured with unfairness to the

public; not merely with unfairness to the rival or competitor ...

We are not simply trying to protect one man against another; we

are trying to protect the people of the United States, and of

course, there must be in the imposture or in the vicious practice

or method something that has a tendency to affect the people of

the country or be injurious to their welfare.” 51 CoNG. REc. 12150-

12151 (remarks of Senator Cummins) (1914)

      216.   The Supreme Court has always looked to right and wrong,

and ‘good morals’ as guiding principles. Accordingly, practices

“characterized by deception, bad faith, fraud or oppression, or as

against public policy” have been cited as violative. F.T.C. v.

Gratz, et al., 253 U.S. 483 (1920)

      217.   The Supreme Court has also stated that “the Commission,

‘like a court of equity,’ could consider "public values beyond
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 69 of 99 PageID: 69
                                                                          P a g e | 69


simply those enshrined in the letter . . . of the antitrust laws."

Federal Trade Commission v. Sperry & Hutchinson Trading Stamp Co.,

405 U.S. 233 (1972).

      218.   In practice, stand alone Section 5 violations – versus

more direct violations of the Sherman or Claton Acts – are more

limited. For this action, Section 5 presents more of a guideline

and reflection of the spirit of the antitrust laws and a way to

examine how the antitrust laws theoretically ecompass Sherman Act

violations, Clayton Act violations, oversight violations brought

by the FTC under Section 5 with private plaintiffs holding the

whole thing together.

      219.   Significantly, the FTC has received widespread criticism

for incompetence for almost a century. Judge Richard Posner, who

was a former staff attorney of the FTC and a member of the ABA

Commission investigating the FTC, stated: "What is remarkable

about these studies, which span a period of 45 years, is the

sameness     of   their    conclusions     .   .   .   The   FTC   was   generally

rudderless;       poorly   managed   and   poorly      staffed;    obsessed    with

trivia; politicized; all in all, inefficient and incompetent. And

the persistence of these criticisms would seem to indicate largely

impervious to criticism.” Posner, The Federal Trade Commission, 37

U. Chi. L. Rev. 47 (1969) [Judge Posner references these critical

works Gerard Henderson, The Federal Trade Commission: A Study in

Administrative Law and Procedure, New Haven: Yale University Press
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 70 of 99 PageID: 70
                                                                   P a g e | 70


(1924); Report of the ABA Commission to Study the Federal Trade

Commission (aka The ABA Report) (1969); Commission on Organization

of the Executive Branch of the Government, Task Force on Regulatory

Commissions (aka The Hoover Commission Report) (1949); E. Cox, R.

Fellmeth & J. Schulz, The Consumer and the Federal Trade Commission

(aka The Nader Report on the Federal Trade Commission) (1970);

Auerbach, The Federal Trade Commission: Internal Organization and

Procedure, 48 Minn. L. Rev. 383 (1964); and Elman, A Modest

Proposal for Radical Reform, 56 A.B.A.J. 1045 (1970)].

      220.   Moreover,   much    of    the   FTC's    activity    benefits

corporations, trade associations or unions. The ABA Commission

stated: "Often the [FTC] has seemed more concerned with protecting

competitors of an enterprise practicing deception rather than

consumers." Allan Bruce Currie, A Private Right of Action Under

Section Five of the Federal Trade Commission Act, 22 Hastings L.

J. Issue 5 (1971) citing The ABA Report.

      221.   “The protection offered by the FTCA, although described

in the ‘interest of the public,’ [15 U.S.C. § 45(b) (1964)] in

fact provides no meaningful consumer protection. A denial of a

private right of action leaves the protection afforded by the FTCA

largely illusory. The paradoxical result is that the FTCA can

protect the public only if private parties can bring actions under

section 5.” Id.

      222.   Although the FTCA does not specifically define a private
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 71 of 99 PageID: 71
                                                                   P a g e | 71


right of action, There is plenty of analogous precedent to look to

regarding federal courts finding a private cause of action in

federal statutes which neither confer nor deny the right to bring

a private action. These rights have been judicially interpreted

and granted to parties who allege that a defendant’s conduct has

caused injury and the injured party is of a class which the statute

was intended to protect.

      223.   "In the context of a plaintiff seeking to invoke a remedy

afforded by section 10(b) of the Exchange Act and Rule 10b-5,

'[t]he first question is whether the plaintiff alleges that the

challenged [conduct] has caused him injury in fact, economic or

otherwise . . .' The second question is whether 'the interest

sought to be protected by the complaint is arguably within the

zone of interests to be protected' by section 10(b) and Rule 10b-

5." Herpic v. Wallace 430 F.2d 792 (5th Cir. 1070) citing Data

Processing Svc. Orgs. v. Camp, 397 U.S. 150 (1970). See also

Wyandotte Trans. Co. v. United States, 389 U.S. 191 (1967).

      224.   In Goldstein v. Groesbeck, the Court of Appeals granted

private relief under the Public Utility Holding Company Act of

1935: “[W]e think a denial of a private right of action to those

for whose ultimate protection the legislation is intended leaves

legislation highly publicized as in the public interest in fact

sadly wanting, and even delusive, to that end.” Goldstein v.

Groesbeck, 142 F.2d 422 (1944).
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 72 of 99 PageID: 72
                                                                       P a g e | 72


      225.   The Harvard Journal of Legislation recommended a private

right of action under a statute modeled after section 5 of the

FTCA, arguing it was both more economical and more effective to

encourage the consumer to seek private redress: “[A]llowing the

aggrieved consumer to take legal action to obtain convenient and

speedy redress . . . avoids . . . creating a ‘bottleneck’ where

only a limited number of consumers will get the protection they

deserve or (2) forcing the expenditure of tax dollars for a larger

attorney general's office to do much that the consumer, if given

the opportunity, could do himself.” An Act To Prohibit Unfair and

Deceptive Trade Practices, 7 Harv. J. Legis. 122, 147 (1969).

      226.   The   Honorable   Gus   J.   Solomon,   Senior   United     States

District Judge – in a powerful, thoughtful, thorough, learned (and

scathing) must-read dissent – stated: “Section 5 of the Trade Act

is intended to protect the public from ‘unfair or deceptive acts

or practices in commerce.’ The Trade Act expressly grants authority

to the Federal Trade Commission (the FTC) to enforce Section 5,

but it does not mention private actions by aggrieved consumers.

The FTC has been ineffective in its role as a consumer protection

agency . . . I do not believe the protection of Section 5 can be

a reality without private actions . . . The majority assert that

Section 5 does not provide the consumer with either an explicit or

implicit direct remedy and that ‘[t]his conclusion is supported by

solid authority of long standing.’ I disagree. Claimants, as
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 73 of 99 PageID: 73
                                                                          P a g e | 73


consumers, . . . are aggrieved parties and are entitled to the

benefits and protection of the Trade Act. Nothing in that Act gives

the FTC either primary or exclusive jurisdiction. Most of the

authorities upon which the majority rely are either admittedly

dicta or are unfair competition cases . . . Only three weeks after

enacting the original Section 5, Congress explicitly created a

private right of action to redress many of the kinds of unfair

competition prohibited by Section 5. See 15 U.S.C. § 15 (Section

4 of the Clayton Act) . . . Crime is crime whether it be at the

tip of a gun or the tip of a pen . . . I believe that Section 5

allows    private    actions.      Appellants'    claims    are   based    on    the

established principle that a party has a cause of action when

damaged      by   conduct   that   violates   a   statute    enacted      for    his

protection. Restatement of Torts, 2d § 286. I find no reason to

deviate from that principle here.” Carlson v. Coca-Cola Company,

483 F.2d 279, 281 (9th Cir. 1973) (SOLOMON, Senior District Judge

dissenting).

      227.    Judge Solomon concluded with the maxim, Ubi jus ibi

remedium. Texas Pacific Ry. v. Rigsby, supra, 241 U.S. at 39,

40, 36 S.Ct. at 483.” Id. Where there is a right, there is a

remedy. This is Law and Jusice 101.

      228.    Citing Latin phrases is helpful (in addition to being

very cool) as Latin was the medium of communication used by rulers

and   intellectuals         of   early   civilization.      Latin   essentially
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 74 of 99 PageID: 74
                                                                   P a g e | 74


codifies – almost like poetry - critical methodical teachings and

learnings. Latin represents our connection to the history of man.

      229.   In    Stoneridge   Investment   Partners,   Justice    Stevens

offered a compelling endorsement of courts redressing wrongs:

“During the first two centuries of this Nation’s history much of

our law was developed by judges in the common-law tradition. A

basic principle animating our jurisprudence was enshrined in state

constitution provisions guaranteeing, in substance, that ‘every

wrong shall have a remedy.’ Fashioning appropriate remedies for

the violation of rules of law designed to protect a class of

citizens          was    the     routine      business      of      judges.

See Marbury v. Madison, 1 Cranch 137, 166 (1803). While it is true

that in the early days state law was the source of most of those

rules, throughout our history — until 1975 — the same practice

prevailed in federal courts with regard to federal statutes that

left questions of remedy open for judges to answer. In Texas &

Pacific R. Co. v. Rigsby, 241 U. S. 33, 39 (1916), this Court

stated the following: ‘A disregard of the command of the statute

is a wrongful act, and where it results in damage to one of the

class for whose especial benefit the statute was enacted, the right

to recover the damages from the party in default is implied,

according to a doctrine of the common law expressed in 1 Com.

Dig., tit.    Action upon Statute (F), in these words: ‘So, in every

case, where a statute enacts, or prohibits a thing for the benefit
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 75 of 99 PageID: 75
                                                                        P a g e | 75


of a person, he shall have a remedy upon the same statute for the

thing enacted for his advantage, or for the recompense of a wrong

done to him contrary to the said law.’ (Per Holt, C. J., Anon., 6

Mod. 26, 27.)’” Stoneridge Investment Partners, LLC v. Scientific-

Atlanta, Inc. 552 US 148 (2008) (Stevens, J., dissenting).

      230.   Phillip   Elman,    an   FTC   Commissioner    for   two     terms,

maintains that “[w]hen only private interests are aggrieved, the

proper remedy is private action in the courts. A tort, whether the

victim is a competitor or a consumer, is a private, not a public

wrong - and the place to seek relief is in a court, not a regulatory

agency ... Just as the administrative process should not be used

to insulate businessmen from the rigors of a free enterprise

economy, it should not be used to relieve the courts of their duty

to redress violations of private rights.            Elman, A Modest Proposal

for Radical Reform, 56 A.B.A.J. 1045 (1970)

      231.   Elise Walter, an SEC Commissioner, fierecely advocated

for private rights stating: “Let me start with what I believe

should be a non-controversial first principle: A statute is merely

a suggestion, rather than a mandate, if it cannot be enforced.”

Commissioner    Elisse   B.     Walter,     U.S.   Securities   and   Exchange

Commission (SEC), Remarks Before the FINRA Institute at Wharton

Certified Regulatory and Compliance Professional (CRCP) Program

University of Pennsylvania (with Commissioner Walter taking a

strong and unequivocable stand in favor of the private right of
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 76 of 99 PageID: 76
                                                                        P a g e | 76


enforcement) November 8, 2011.

      232.    The Who famously cried out Tommy Can You Hear Me?               What

is going on here? What kind of callous abrogation of duty is being

allowed to be perpetrated when even the Commissioners are crying

out for private actions and harm is being wantonly caused by the

most powerful?          We can look to the field of medicine – similar to

the courts, in that medicine is about redressing and preventing

injuries and disease - for a helpful Latin analogy: ubi pus, ibi

evacua. Where there is pus, evacuate it.

      233.    The aggressive statement ‘in-your-face’ comes from the

playground basketball hardcourts when you defiantly hit a jump

shot despite the defense. In law, when it is in-your-face, it is

called prima facie.

      234.    You do not need to be terribly clever to understand

Defendant’s actions are prima facie monopoly abuse and prima facie

antitrust injury. This is Defendant’s perverse proposition: We

will charge you whatever we want (whenever we want); and deliver

whatever we care to deliver (or not); and, if we so choose, we

will just short-circuit everything (at our whim). And, if you dare

cry   foul,    we       will   destroy   you.   This   may   be   Defendant    Mr.

Zuckerberg’s documented modus operandi, but it is not good law –

it is tortious and illegal. Moreover, it is everything the monopoly

laws are designed to oppose.

      235.    If    a    massive   supermarket     chain     weighed   the    beef
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 77 of 99 PageID: 77
                                                                    P a g e | 77


differently for different customers or rigged the scales, they

would be punished.

      236.   If   the   electrical   company    cut   your   electricity    or

created power surges to damage your property to punish you for

challenging its practices, they would be liable.

      237.   If the water company cut off your water or gave you

improperly filtered water because you challenged its practices,

they would be liable.

      238.   If Microsoft triggered bugs/trapdoors in its Windows

operating system or in its Office program to destroy your data

because you challenged its practices, they would be liable. Even

having implanted these bugs/trapdoors is likely an actionable

crime.

      239.   We do not need to get to whether a private cause of

action under Section 5 is applicable as much as to understand that

Section 5 reveals that the Clayton Act is broad and does indeed

encompass injury to the consumer. We also do not have to get to

whether the FTC is overburdened, lame, corrupt, all of the above,

or some of the above. Rather, we can conclude that holding our

breath for the FTC is error based on years of critical evaluation

by experts.

      240.   A private cause of action under the Clayton Act is fine

and   private     plaintiffs   are   directly   statutorally    encouraged.

Section 4 of the Clayton Act, 15 U.S.C.S. § 15, provides that “any
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 78 of 99 PageID: 78
                                                                                P a g e | 78


person who shall be injured in his business or property by reason

of anything forbidden in the antitrust laws may sue” for treble

damages,     prejudgment       interest,     and      costs   of   suit,       including

attorney fees.

      241.   This court needs to behave learnedly and justly – you

have subject matter jurisdiction - and this action is prima facie

a forbidden antitrust violation. Private plaintiffs are part of

the antitrust fabric – they are vital attorneys general.

      242.   It is untenable to have blatant, amoral, criminal, in-

your-face, sabotage by the largest monopoly perhaps ever in the

history of the world well-documented, spanning years, and have to

worry that in the United States of America, our courts will go out

of their way not to protect the victimized party.

      243.   Since Defendant’s monopoly is already in place, the

emphasis     must   be    on    protection       of    the    consumer     versus       on

conspiratorial plans of attack used in the past to achieve the

monopoly. Moreover, vis-à-vis this overt in-your-face sabotage,

worrying about conspiracies to raise hearing aid prices seems

rather cute and          trivial [see Reiter v. Sonotone Corp.                   supra].

Defendant’s actions are a clear and present danger to the consumer.

      244.   Defendant     Facebook,       the     social     media      monolith      and

monopoly,     destroyed        Plaintiff’s       ability      to   use    this      vital

communication       utility,     rigged      the      platform     to    not     operate

properly,    charged      for services it          did   not deliver fairly or
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 79 of 99 PageID: 79
                                                                   P a g e | 79


properly, and destroyed Plaintiff’s work product and intellectual

property, among a laundry list of daily unconscionable actions

spanning years (and still continuing) because Plaintiff challenged

Defendant’s practices and assertion of total authority. Defendant

must be liable for its outrageous conduct and the full panoply of

damages it caused.

      245.   Defendant Zuckerberg knew. He was completely aware and

informed     by   Plaintiff.   Defendant   Zuckerberg   participated      in,

acquiesced to, and/or ratified this morass of unlawful actions.

He oversaw the escalation of sabotage. “(W)hat those who live in

Facebook’s world know is that regardless of what (Defendant)

Zuckerberg understands, he just doesn’t care. This is a man whose

motto once was ‘companies over countries’.” Sonia Saraiya, supra

paragraph 148. Accordingly, Defendant Mr. Zuckerberg is personally

liable both as an officer of Defendant and as its emperor in chief

with complete knowledge, dominion, and control.

      246.   A private plaintiff can also seek an injunction “against

threatened loss or damage by a violation of the anti-trust laws”

under Section 16 of the Clayton Act, 15 U.S.C.S. § 26. Unlike

section 4 (cited in paragraph 194), actual injury is not required

under section 16; the threat of injury is sufficient. To obtain a

preliminary injunction, a plaintiff typically must show: (i) a

likelihood of success on the merits; (ii) a threat of irreparable

harm with no adequate remedy at law; (iii) a threatened injury
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 80 of 99 PageID: 80
                                                                   P a g e | 80


that outweighs the harm that the injunction may create for the

defendant; and (iv) the granting of the injunction is in the public

interest. Injunction is discussed more under EIGHTH CLAIM FOR

RELIEF (Declaratory and Injunctive Relief) below.

      247.    Defendant, a social media communications monopolist and

utility, knowingly engaged in myriad business torts, with the

intention of destroying Plaintiff. Defendant, not surprisingly,

was successful in inflicting the harm it intended. Plaintiff has

pleaded with great specificity (and sadly merely a fraction of)

the endless unconscionable acts Defendant took as part of a pattern

and practice to cause hateful damage to Plaintiff. As a direct and

proximate result of Defendants systematically abusing it monopoly

position and the facts herein alleged, Plaintiff has suffered an

amount   of    general,   hedonic,    and   special   pecuniary   and   non-

pecuniary damages to be proven at trial.



                          FIFTH CLAIM FOR RELIEF

                            (Punitive Damages)



      248.    Plaintiff   hereby     re-alleges   and    incorporates      by

reference each and every allegation set forth at paragraphs 1

through 247, above, as though fully set forth herein.

      249.    Defendant’s actions were evil-minded, egregious, and

evidenced wanton disregard toward Plaintiff, and Defendant acted
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 81 of 99 PageID: 81
                                                                        P a g e | 81


with oppression, fraud, and malice.

      250.     Plaintiff has demonstrated that Defendant, a relied upon

social       media   utility,   abused   its   power   and     position     as    a

monopolist, colluded and conspired, and through treachery and

manipulation of a system they control without oversight, sabotaged

Plaintiff’s social media campaign. In doing so, they tore apart

this entrepreneurial company.

      251.     This is particularly reprehensible given Defendant’s

power and position and conceptually the beacon for openness, free

speech, and commerce. This is far beyond even the contemplation of

BMW of N. Am., Inc. v. Gore, 517 US 559 (Supreme Court 1996) 576,

827 that "infliction of economic injury, especially when done

intentionally through affirmative acts of misconduct, or when the

target   is     financially     vulnerable,    can   warrant    a   substantial

penalty".

      252.     Punitive damages are designed to require wrongdoers to

pay an amount of money that is sufficient to punish the Defendant

for egregious conduct and to deter Defendant from misconduct in

the future. Punitive damages are also designed to serve as an

example and a warning to discourage anyone else from committing

similar acts.

      253.     The evidence here is clear and convincing.           Defendant is

so wealthy, powerful, and haughty that a slap on the hand means

nothing.      In this case, there is no question the bloody glove fits,
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 82 of 99 PageID: 82
                                                                   P a g e | 82


is fur-lined, and made from the finest social media leather.

      254.   Defendants’ actions were undertaken willfully, wantonly,

maliciously and in knowing or reckless disregard for Plaintiff’s

rights. Therefore, Plaintiff seeks exemplary and punitive damages

in an amount sufficient to deter said Defendants and others from

similar future wrongful and egregious conduct.



                         SIXTH CLAIM FOR RELIEF

                (Proximate Causation Opportunity Loss)



      255.   Plaintiff   hereby    re-alleges     and   incorporates       by

reference each and every allegation set forth at paragraphs 1

through 254, above, as though fully set forth herein.

      256.   Plaintiff is an entrepreneurial company that has been

funded by its founder. It is not a Fortune 500 company with

abundant resources and in-house legal and on retainer counsel.

      257.   Honor is a vital foundation of a functioning society.

Thinkers ranging from Montesquieu to Steven Pinker have remarked

upon the mindset needed for a culture of honour. Plaintiff states

that unless the public policy is for clearly harmed and defrauded

parties to do nothing, then it was very clear that a proximate

cause of Defendants’ egregious wrongdoing was that Plaintiff would

have to divert resources including time, money, and focus away

from building the business and toward being a private attorney
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 83 of 99 PageID: 83
                                                                   P a g e | 83


general for itself in the first instance but in the longer-term

for the many other businesses that have realistically been harmed

by   Defendant’s    misguided,    arbitrary,    out-of-step    censorship,

fraudulent manipulation of its platform, and retaliatory actions.

Defendant’s haughty ‘we will do whatever we want’ behavior is

conditioned upon its calculous that the costs for an aggrieved

party to pursue redress are so onerous that its victims will never

be able to fight back.

      258.   In addition to its magnificent sheets and blankets,

Plaintiff also has in its intellectual property portfolio granted

patents on heated versions including blankets where the ergonomic

canopy is heated so the feet can lie comfortably and warmly on

those cooler nights and Kangapoda sleeping bags so the feet may

have additional room, as traditional sleeping bags are very cramped

and confining on the feet.

      259.   Economists tend to value most everything based upon

either an opportunity cost or replacement cost perspective.             With

an opportunity cost approach, value is based on what an individual

sacrificed to obtain a set of goods, services, or assets. Plaintiff

states that it lost five (5) years being assailed and forced to

fight back against Defendant and new product areas were impossible

to pursue as an example of opportunities lost.

      260.   As a direct and proximate result of Defendant’s conduct

and the facts herein alleged, Plaintiff’s business opportunities
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 84 of 99 PageID: 84
                                                                              P a g e | 84


were significantly hampered, and Plaintiff lost substantial time

and substantial future earnings to be proven at trial.



                            SEVENTH CLAIM FOR RELIEF

                                  (Attorney’s Fees)

       261.   Plaintiff      hereby     re-alleges     and        incorporates        by

reference each and every allegation set forth at paragraphs 1

through 260, above, as though fully set forth herein.

       262.   Awards of attorney’s fees are designed to help equalize

contests between small, private plaintiffs – often functioning as

private attorney generals - and large corporate defendants. Thus,

attorney’s        fees    provisions      are   found        in     civil     rights,

environmental protection, and consumer protection statutes.

       263.   The “American rule” has two major common law exceptions

delineating instances when federal courts may award attorney’s

fees   without     statutory       authorization:     (i)    the    common    benefit

doctrine and (ii) the bad faith doctrine.                   Both derive from the

historic authority of the courts to do equity in a particular

situation. This authority has been called the "supervisory" or

"inherent" power of the federal courts.

       264.   A   finding    of    subjective   bad    faith       entitles     either

prevailing plaintiffs or defendants to an attorney’s fee award

under the common law exception to the American rule.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 85 of 99 PageID: 85
                                                                      P a g e | 85


      265.   In Hall v. Cole, 412 U.S. 1, 5 (1973), the Supreme Court

wrote: “[I]t is unquestioned that a federal court may award counsel

fees to a successful party when his opponent has acted in bad

faith, vexatiously, wantonly, or for oppressive reasons . . . in

this class of cases, the underlying rationale of 'fee shifting'

is, of course, punitive, and the essential element in triggering

the award of fees is therefore the existence of 'bad faith' on the

part of the unsuccessful litigant.”

      266.   Vexaciously is a euphemism in this case, and Defendant

acted wantonly, in bad faith, and for oppressive reasons (Plaintiff

believes criminally as well) almost daily over years. This has all

been pled with great specificity above.

      267.   The private attorney general doctrine provides that a

plaintiff     "should   be     awarded   attorney’s     fees   when   he     has

effectuated a strong congressional policy which has benefited a

large   class   of   people,    and   where   further   the    necessity     and

financial burden of private enforcement are such as to make the

award essential.” La Raza Unida v. Volpe, 57 F.R.D.94 at 98 (N.D.

Cal. 1972).     Many of the statutory exceptions to the American rule

are based on this concept. This would be applicable should this

court find a private right of action under Section 5 of the FTCA

discussed above.

      268.   Attorney’s fees are also directly incorporated in the

Clayton Act and are a critical component of fighting back against
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 86 of 99 PageID: 86
                                                                   P a g e | 86


an unregulated giant intent on destroying. Section 4 of the Clayton

Act, 15 U.S.C.S. § 15, provides that “any person who shall be

injured in his business or property by reason of anything forbidden

in the antitrust laws may sue” for treble damages, prejudgment

interest, and costs of suit, including attorney fees. The phrase

“injured in his business or property” is interpreted broadly by

the courts. This has been discussed fully and substantively in

FOURTH CLAIM FOR RELIEF (Anti-Trust) paragraphs 224-285 above.

      269.   Wherefore,   Plaintiff   requests   payment    of   reasonable

attorney’s fees.




                        EIGHTH CLAIM FOR RELIEF
                  (Declaratory and Injunctive Relief)



      270.   Plaintiff    hereby   re-alleges     and   incorporates       by

reference each and every allegation set forth at paragraphs 1

through 269, above, as though fully set forth herein.

      271.   Plaintiff’s complaint specifically details a chain of

lying, concealment, and the abrogation of any concepts of honesty,

fair play, decorum, or good faith.        Moreover, the facts support a

conclusion that Defendant feels and functions as if it is above

the law.     In sync with its entire course of conduct, Plaintiff

strongly believes that even a successful outcome will not compel

Defendant to act responsibly (i.e., Defendant cannot be trusted).
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 87 of 99 PageID: 87
                                                                   P a g e | 87


       272.   A private plaintiff can also seek an injunction “against

threatened loss or damage by a violation of the anti-trust laws”

(section 16, Clayton Act). Unlike section 4, actual injury is not

required in a section 16 proceeding; the threat of injury is

sufficient (In re New Motor Vehicles Can Exp. Antitrust Litig.,

522 F.3d 6 (1st Cir. 2008)). To obtain a preliminary injunction,

a plaintiff typically must show all of the following: a likelihood

of success on the merits; a threat of irreparable harm with no

adequate remedy at law; a threatened injury that outweighs the

harm that the injunction may create for the defendant; and the

granting of the injunction is in the public interest(15 U.S.C. §

26; Fed. R. Civ. P. 65).

       273.    Accordingly,    Plaintiff    respectfully      requests       a

permanent      prohibitory    injunction   restraining    Defendant,      its

agents, employees, officers, and affilitated social media sites

including Defendant’s Instagram from taking any further actions to

harm    Plaintiff    and   ordering   Defendant   to   properly   maintain

Plaintiff’s Facebook and Instagram pages and provide proper boosts

and other functionalities including posting, scheduling, inviting,

etc. as if this action were not occurring.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 88 of 99 PageID: 88
                                                                   P a g e | 88


                               PRAYER FOR RELIEF

        WHEREFORE Plaintiff requests the following relief against

Defendants, and each of them, as follows:



   1.     For an award of general, hedonic, special pecuniary and

          non-pecuniary, and consequential and/or continuing damages

          from the Defendants, and each of them, according to proof

          or by operation of law;


   2.     For a finding of antitrust violations under the Clayton

          Act and / or private standing under Section 5 of FTCA and

          an award of threefold the damages sustained, plus interest,

          plus the costs of this suit including reasonable attorney’s

          fees;


   3.     For an award of exemplary and punitive damages to the

          extent allowed by law and in an amount according to proof;


   4.     For attorneys’ fees and costs of suit herein pursuant to

          statute or as otherwise may be allowed by law;


   5.     For preliminary and permanent injunctive and declaratory

          relief pending final resolution of the case; and,


   6.     For such other relief as this Court may deem just and

          proper.
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 89 of 99 PageID: 89
                                                                   P a g e | 89




                          DEMAND FOR JURY TRIAL



Plaintiff hereby demands trial by jury on all issues triable by

right to a jury.



            Dated this        day of             __ 2021


            By: _____________________________________

                                 Attorney
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 90 of 99 PageID: 90
                                                                   P a g e | 90


                               EXHIBIT A




                         NOT ALLOWED
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 91 of 99 PageID: 91
                                                                   P a g e | 91


                               EXHIBIT B




                                 EXHIBIT C
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 92 of 99 PageID: 92
                                                                   P a g e | 92



                               EXHIBIT C
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 93 of 99 PageID: 93
                                                                   P a g e | 93



                               EXHIBIT D
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 94 of 99 PageID: 94
                                                                   P a g e | 94


                               EXHIBIT E




                         NOT ALLOWED
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 95 of 99 PageID: 95
                                                                   P a g e | 95


                               EXHIBIT F
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 96 of 99 PageID: 96
                                                                   P a g e | 96


                               EXHIBIT G
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 97 of 99 PageID: 97
                                                                   P a g e | 97


                               EXHIBIT H
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 98 of 99 PageID: 98
                                                                   P a g e | 98


                               EXHIBIT I
Case 2:21-cv-09168-MCA-AME Document 1 Filed 04/15/21 Page 99 of 99 PageID: 99
                                                                   P a g e | 99


                               EXHIBIT J
